Exhibit 10.41

 

 

SUBLEASE

between

SWISS RE FINANCIAL SERVICES CORPORATION,

Sublandlord

and

MF GLOBAL INC.,

Subtenant

 

 

ENTIRE RENTABLE AREA OF THIRTY-NINTH AND FORTIETH FLOORS

PARK AVENUE PLAZA

55 EAST 52ND STREET

NEW YORK, NEW YORK 10055



--------------------------------------------------------------------------------

AGREEMENT OF SUBLEASE (“Sublease”) made as of March 1, 2010 (the “Effective
Date”), between SWISS RE FINANCIAL SERVICES CORPORATION, a Delaware corporation,
having an office at 55 East 52nd Street, New York, NY 10055 (“Sublandlord”) and
MF GLOBAL INC., a Delaware corporation, having an office at 717 Fifth Avenue,
New York, NY 10022 (“Subtenant”).

W I T N E S S E T H:

WHEREAS, Sublandlord is the tenant under the Lease (hereinafter defined), which
Lease demises certain Premises (hereinafter defined) in the Building
(hereinafter defined); and

WHEREAS, Subtenant desires to sublet a portion of said Premises, and Sublandlord
is willing to sublet the same to Subtenant upon the terms and subject to the
conditions hereinafter set forth, and

WHEREAS, concurrently herewith Subtenant is entering into a direct lease with
Landlord with respect to such portion of the Premises, for a term commencing on
the date immediately following the expiration of the Lease (the “Direct Lease”).

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants,
conditions and agreements hereinafter contained, do hereby agree as follows:

Article 1. Definitions.

As used in this Sublease, the following terms shall have the meanings
hereinafter set forth:

“Building” shall mean the building known as “Park Avenue Plaza”, 55 East 52nd
Street, New York, NY 10055, which building, together with the real property upon
which it stands, is more fully described in the Lease;

“Commencement Date” shall mean the 40th Floor Commencement Date or the 39th
Floor Commencement Date, as applicable.

“Expense Payment” is defined in Section 5.1(b) of the Lease;

“Escalation Rent” shall have the meaning set forth in Article 4 hereof;

“Expiration Date” shall mean 6:00 p.m. on October 31, 2012, or any earlier date
upon which the term of this Sublease shall expire or be terminated pursuant to
any of the conditions or covenants of this Sublease or pursuant to law;

“Fixed Rent” shall mean the amounts set forth in Article 3 of this Sublease;

“40th Floor Commencement Date” shall mean the date on which Sublandlord shall
have delivered possession of the 40th Floor Premises to Subtenant, vacant and
broom clean, and in substantially the same condition and state of repair as
exists on the date of this Sublease (ordinary wear and tear excepted) with all
of the work set forth on Exhibit “E” annexed hereto which is to be performed on
said 40th Floor Premises having been substantially completed (other than the
Staircase Work, as said term is hereinafter defined, which Staircase Work shall
be completed within the time provided in Section 2(a) of this Sublease), except
as otherwise provided in Section 2(a) hereof, provided that Landlord shall have
first executed and delivered the Landlord’s Consent and Subordination,
Non-Disturbance and Recognition Agreement (as hereinafter defined) in accordance
with the provisions of Article 20 hereof. Sublandlord shall give Subtenant at
least fifteen (15) days prior written notice of the date that the 40th Floor
Commencement Date is in good faith anticipated to occur (without liability to
Sublandlord if the 40th Floor Commencement Date actually occurs on a date prior
to or subsequent to the date anticipated by Sublandlord). At least five (5) days
prior to the date upon which the 40th Floor Commencement Date is anticipated to
occur, Sublandlord shall deliver to Subtenant a second notice confirming the
date upon which the 40th Floor Commencement Date is then anticipated to occur.



--------------------------------------------------------------------------------

“40th Floor Premises” shall mean all of the rentable area of the fortieth
(40th) floor of the Building (specifically including, without limitation, the
portion of the Sublease Premises consisting of the area immediately surrounding
the connecting staircase and cross hatched on Exhibit “A” hereto) which the
parties agree contains thirty-one thousand one hundred forty-four (31,144)
rentable square feet;

“40th Floor Rent Commencement Date” shall mean the ninetieth (90th) day next
following the 40th Floor Commencement Date.

“40th Floor Target Date” shall mean March 8, 2010 (which 40th Floor Target Date
shall be extended by one day for each day that the applicable Commencement Date
is delayed by reason of any Force Majeure Event, as such term is defined in the
Lease, not to exceed an aggregate extension for ten (10) days, and by each day
subsequent to the thirtieth (30th) day next following the Effective Date that
Landlord shall have failed to execute and deliver the Landlord’s Consent and
Subordination, Non-Disturbance and Recognition Agreement);

“40th Floor Outside Date” shall mean the one hundred eightieth (180th) day next
following the 40th Floor Target Date (which 40th Floor Outside Date shall be
extended by one day for each day that the 40th Floor Commencement Date is
delayed by reason of any Force Majeure Event, not to exceed an aggregate
extension for ten (10) days, and by each day subsequent to the thirtieth
(30th) day next following the Effective Date that Landlord shall have failed to
execute and deliver the Landlord’s Consent and Subordination, Non-Disturbance
and Recognition Agreement).

“Landlord” shall mean Park Avenue Plaza Owner, LLC, c/o Fisher Brothers, 299
Park Avenue, New York, NY 10171, and any successor thereto or assignee thereof;

“Landlord’s Consent” is defined in Article 20 of this Sublease;

“Lease” shall mean that certain lease between Landlord’s
predecessor-in-interest, Park Avenue Plaza Company and Sublandlord dated
November 1, 1996, as said lease may be amended, modified or supplemented by any
amendments, renewals, extensions, and consolidations entered into by Sublandlord
at any time subsequent to the date of this Sublease;

“Lease Expiration Date” shall mean 11:59 p.m. on October 31, 2012;

“Premises” shall mean the Premises (as defined in the Lease);

“Rent Commencement Date” shall mean the 40th Floor Rent Commencement Date or the
39th Floor Rent Commencement Date, as applicable.

“Sublease Premises” shall mean, collectively, all of the rentable area of the
39th Floor Premises and the 40th Floor Premises, as more particularly identified
on Exhibit “A” annexed hereto and made a part hereof, which the parties agree
contains 62,288 rentable square feet (except as otherwise provided herein for
the sole purpose of calculating the “Subtenant’s Share”, as said term is defined
below);

“Subordination, Non-Disturbance and Attornment Agreement” shall mean a certain
agreement which has been entered into between Landlord and Tenant
contemporaneously with the execution of this Sublease;

“Subtenant’s Share” shall mean, from time to time during the term of this
Sublease, the then fraction (expressed as a decimal), the numerator of which
shall be the number of rentable square feet of the Sublease Premises (which the
parties agree shall be deemed to be 62,288 rentable square feet for the sole
purpose of determining Subtenant’s Share hereunder), and the denominator of
which shall be the number of rentable square feet of the entire Premises
(presently deemed to be 186,620 rentable square feet). Accordingly, “Subtenant’s
Share” as of the date of this Sublease is agreed to be 33.38% with respect to
the entire Sublease Premises (provided, however, that if either of the 40th
Floor Premises or the 39th Floor Premises has been delivered to Subtenant, then
until such time as both the 40th Floor Premises or the 39th Floor Premises has
been delivered to Subtenant, “Subtenant’s Share” shall mean 16.69%);

 

2



--------------------------------------------------------------------------------

“Tax Escalation” or “tax escalation” shall mean the tax escalation referred to
in Section 4(b) of the Lease;

“39th Floor Commencement Date” shall mean the date on which Sublandlord shall
have delivered possession of the 39th Floor Premises to Subtenant, vacant and
broom clean, and in substantially the same condition and state of repair as
exists on the date of this Sublease (ordinary wear and tear excepted) with all
of the work set forth on Exhibit “E” annexed hereto which is to be performed on
said 39th Floor Premises having been substantially completed (other than the
Staircase Work, as said term is hereinafter defined, which Staircase Work shall
be completed within the time provided in Section 2(a) of this Sublease), except
as otherwise provided in Section 2(a) hereof, provided that Landlord shall have
first executed and delivered the Landlord’s Consent and Subordination,
Non-Disturbance and Recognition Agreement in accordance with the provisions of
Article 20 hereof. Sublandlord shall give Subtenant at least fifteen (15) days
prior notice of the date that the 39th Floor Commencement Date is in good faith
anticipated to occur (without liability to Sublandlord if the 39th Floor
Commencement Date actually occurs on a date prior to or subsequent to the date
anticipated by Sublandlord). At least five (5) days prior to the date upon which
the 39th Floor Commencement Date is anticipated to occur, Sublandlord shall
deliver to Subtenant a second notice confirming the date upon which the 39th
Floor Commencement Date is then anticipated to occur.

“39th Floor Premises” shall mean all of the rentable area of the thirty-ninth
(39th) floor of the Building, which the parties agree contains thirty-one
thousand one hundred forty-four (31,144) rentable square feet;

“39th Floor Rent Commencement Date” shall mean the ninetieth (90th) day next
following the 39th Floor Commencement Date; and

“39th Floor Target Date” shall mean April 23, 2010 (which 39th Floor Target Date
shall be extended by one day for each day that the applicable Commencement Date
is delayed by reason of any Force Majeure Event, not to exceed an aggregate
extension for ten (10) days, and by each day subsequent to the thirtieth
(30th) day next following the Effective Date that Landlord shall have failed to
execute and deliver the Landlord’s Consent and Subordination, Non-Disturbance
and Recognition Agreement); and

“39th Floor Outside Date” shall mean the one hundred eightieth (180th) day next
following the 39th Floor Target Date (which 39th Floor Outside Date shall be
extended by one day for each day that the 39th Floor Commencement Date is
delayed by reason of any Force Majeure Event, not to exceed an aggregate
extension for ten (10) days, and by each day subsequent to the thirtieth
(30th) day next following the Effective Date that Landlord shall have failed to
execute and deliver the Landlord’s Consent and Subordination, Non-Disturbance
and Recognition Agreement).

Article 2. Demise; Use.

(a) Subject to Sublandlord’s and Subtenant’s receipt of the Landlord’s Consent
and Subordination, Non-Disturbance and Recognition Agreement, Sublandlord
subleases to Subtenant, and Subtenant hereby hires and takes from Sublandlord,
the Sublease Premises for a term (the “Term”) commencing upon a Commencement
Date and expiring upon the Expiration Date, subject to all terms, provisions,
covenants and conditions of the Lease and this Sublease. Notwithstanding any
provision of this Sublease, Subtenant acknowledges that the Sublease Premises
shall be delivered to Subtenant in two phases, with the first phase consisting
of the delivery of the 40th Floor Premises, and the second phase consisting of
the delivery of the balance of the Sublease Premises (each is sometimes referred
to herein as a “Phase”), and that the Commencement Date shall occur with respect
to each Phase on the date the 40th Floor Premises and the 39th Floor Premises,
as the case may be, are delivered to Subtenant in the condition required by this
Sublease. Sublandlord shall use commercially reasonable efforts (without
incurring overtime costs or performing work on an accelerated basis) to cause
(i) the 39th Floor Commencement Date to occur on or about the 39th Floor Target
Date, and (ii) the 40th Floor Commencement Date to occur on or about the 40th
Floor Target Date. Notwithstanding any provision of this Sublease to the
contrary, substantial completion of the portion of Sublandlord’s Work consisting
of the Staircase Work (as defined in Exhibit “E”) shall not be a condition to
the occurrence of a Commencement Date; however, Sublandlord agrees to
substantially complete the performance of the Staircase Work no later than the
thirtieth (30th)

 

3



--------------------------------------------------------------------------------

day following the delivery of the 39th Floor Premises to Subtenant, subject to
delays resulting from Force Majeure Events, not to exceed an aggregate extension
for ten (10) days. Sublandlord’s performance of the Staircase Work shall be
performed in a manner which shall not interfere (except to an immaterial degree)
with the performance of Subtenant’s Alterations, or with Subtenant’s use and
enjoyment of the Sublease Premises. If, for any reason, Sublandlord fails to
substantially complete the Staircase Work on or before the 30th day next
following the delivery of the 39th Floor Premises to Subtenant, then Subtenant
shall have the right, but not the obligation, to perform the Staircase Work (or,
as the case may be, the then incomplete portions thereof), which right may be
exercised only by written notice thereof to Sublandlord given within the period
commencing on the day immediately following such 30th day and ending on the date
that is fifteen (15) days thereafter, both days inclusive. If Subtenant
exercises such right, then (i) Sublandlord shall no longer have any obligation
to perform the Staircase Work (or, as the case may be, the then incomplete
portions thereof), (ii) Subtenant, in compliance with the provisions of Article
9 hereof, shall perform the same, and (iii) Sublandlord shall reimburse
Subtenant an amount equal to the reasonable out-of-pocket costs incurred by
Subtenant in performing the Staircase Work (or, as the case may be, the
incomplete portions thereof), including engineering, permitting and construction
costs, which reimbursement shall be made by Sublandlord within thirty (30) days
after its receipt of a statement from Subtenant setting forth all such
reimbursable costs and accompanied by paid invoices therefor. Either party shall
execute, at the request of the other party, an agreement confirming when the
40th Floor Commencement Date and when the 39th Floor Commencement Date occurred
and when the entire Sublease Premises was delivered to Subtenant, but the
failure to execute any such agreement shall not affect the date when the
applicable Commencement Dates actually occurred, as reasonably determined by
Sublandlord.

(b) Subtenant and its authorized agents, employees and contractors shall have
the right, at Subtenant’s own risk, expense and responsibility, at all
reasonable times prior to either or both of the 40th Floor Commencement Date
and/or the 39th Floor Commencement Date, upon not less than twenty-four
(24) hours’ advance written notice to Sublandlord, to enter the Sublease
Premises for the sole purpose of taking measurements and photographs of the
Sublease Premises, and examining the progress of Sublandlord’s Work therein;
provided that Subtenant, in so doing, shall not interfere with or delay the
performance of Sublandlord’s Work, or interfere with the ordinary conduct of
Sublandlord’s business in the Sublease Premises, except to an immaterial degree.
In the event that Subtenant shall be permitted to occupy any portion of the
Sublease Premises prior to a Commencement Date, Subtenant agrees to bound by all
of the terms and conditions of this Sublease with respect to such use and
occupancy. Upon determination of a Commencement Date, the parties, at the
request of either party, shall enter into an agreement confirming the date
constituting the Commencement Date, but the failure of either party to do so
shall not affect the rights or obligations of the parties under this Sublease.

(c) Except as specifically provided to the contrary in Section 2(e) of this
Sublease, Subtenant expressly waives any right to rescind this Sublease under
Section 223-a of the New York Real Property Law (“Section 223-a”) or any other
present or future law of similar import then in effect with respect to all or
any portion of the Sublease Premises; and except as expressly provided to the
contrary under Section 2(d) of this Sublease, further expressly waives any right
to recover any damages which may result from Sublandlord’s failure or inability
to deliver possession of all or any portion of the Sublease Premises on the
Commencement Date. Subtenant agrees that the provisions of this Section are
intended to constitute “an express provision to the contrary” within the meaning
of Section 223-a.

(d) Notwithstanding the foregoing or anything else to the contrary contained in
this Sublease:

(i) with respect to the 40th Floor Premises:

(A) if the 40th Floor Commencement Date occurs prior to the 39th Floor
Commencement Date, then Tenant shall be entitled to a credit against the Fixed
Rent payable under this Sublease equal to $2,465.57 multiplied by the number of
days between the 40th Floor Commencement Date and the 39th Floor Commencement
Date; and

(B) if the 40th Floor Commencement Date occurs subsequent to the sixtieth
(60th) day next following the 40th Floor Target Date, then Tenant shall be
entitled to a credit against the Fixed Rent payable under this Sublease equal to
$2,465.57 multiplied by the

 

4



--------------------------------------------------------------------------------

number of days between the sixtieth (60th) day next following the 40th Floor
Target Date and the earlier to occur of: (i) the 40th Floor Commencement Date,
(ii) the ninetieth (90th) day next following the 40th Floor Target Date, and
(iii) the date that Subtenant terminates this Sublease pursuant to Section 2(e);
and

(C) if the 40th Floor Commencement Date occurs subsequent to the ninetieth
(90th) day next following the 40th Floor Target Date, then Tenant shall be
entitled to a credit against the Fixed Rent payable under this Sublease equal to
$4,931.13 multiplied by the number of days between the ninetieth (90th) day next
following the 40th Floor Target Date and the earlier to occur of: (i) the 40th
Floor Commencement Date, or (ii) the date that Subtenant terminates this
Sublease pursuant to Section 2(e); and/or

(ii) with respect to the 39th Floor Premises:

(A) if the 39th Floor Commencement Date occurs subsequent to May 31, 2010, then
Tenant shall be entitled to a credit against the Fixed Rent payable under this
Sublease equal to $2,465.57 multiplied by the number of days between May 31,
2010 and the earlier to occur of: (i) the 39th Floor Commencement Date, (ii) the
ninetieth (90th) day next following the 39th Floor Target Date, and (iii) the
date that Subtenant terminates this Sublease pursuant to Section 2(e); and

(B) if the 39th Floor Commencement Date occurs subsequent to the ninetieth
(90th) day next following the 39th Floor Target Date, then Tenant shall be
entitled to a credit against the Fixed Rent payable under this Sublease equal to
$4,931.13 multiplied by the number of days between the ninetieth (90th) day next
following the 39th Floor Target Date and the earlier to occur of: (i) the 39th
Floor Commencement Date, or (ii) the date that Subtenant terminates this
Sublease pursuant to Section 2(e); and

(iii) with respect to the entire Sublease Premises, Tenant shall be entitled to
a credit against the Fixed Rent payable under this Sublease equal to $200,000.00
in the aggregate,

all of which aforementioned credits, to the extent applicable (if any), shall be
applied against the Fixed Rent due with respect to the first monthly periods
next following the Rent Commencement Date; provided, however, that the credit in
Section 2(d)(iii) shall be applied only after all other credits described in
this Section 2(d) shall first have been fully utilized.

(e) Notwithstanding the foregoing or anything else to the contrary contained in
this Sublease if the 40th Floor Commencement Date shall not have occurred on or
before the 40th Floor Outside Date; or if the 39th Floor Commencement Date shall
not have occurred on or before the 39th Floor Outside Date then, in either of
such events, Subtenant shall have the right to terminate this Sublease by giving
Sublandlord not less than thirty (30) days’ advance written notice of such
termination (however, if, at such time as the applicable Commencement Date
occurs, the foregoing right of termination has not been previously exercised by
Subtenant then Subtenant shall have no further right to terminate this Sublease
pursuant to this Section 2(e), by reason of the failure of such Commencement
Date to occur (but the foregoing shall not affect Subtenant’s right to terminate
this Sublease by reason of the non-occurrence of the other Commencement Date).
If Subtenant shall terminate this Sublease, as aforesaid, then this Sublease
shall be deemed null and void and of no further force and effect (except with
respect to any provisions thereof, which by their terms expressly survive the
expiration or earlier termination of this Sublease), and the parties hereto
shall have no further responsibilities or obligations to each other with respect
to this Sublease, except that Subtenant shall vacate and surrender the Subleased
Premises to Sublandlord as though such termination date were the Expiration Date
under this Sublease, and Sublandlord shall: (i) return the Letter of Credit to
Subtenant, (ii) refund to Subtenant all Fixed Rent previously paid by Subtenant
to Sublandlord hereunder, and (iii) if Sublandlord shall have theretofore
delivered the 40th Floor Premises to Subtenant, and Subtenant shall have
commenced the performance of any work necessary to prepare the 40th Floor
Premises for Tenant’s initial occupancy, Sublandlord shall additionally pay to
Subtenant an amount equal to all reasonable non-cancellable third-party
out-of-pocket costs paid or incurred by Subtenant, as evidenced by receipts,
invoices, copies of paid checks or other documentary evidence delivered by
Subtenant to Sublandlord and reasonably acceptable to Sublandlord, up to a
maximum amount of $100,000.00.

 

5



--------------------------------------------------------------------------------

(f) Subtenant shall have the right to use and occupy the Sublease Premises for
executive and general offices, including, without limitation, electronic
trading, support functions required for trading firm operations and associated
computer rooms, and for any uses incidental or ancillary to the foregoing which
are permitted pursuant to the Lease, including, but not limited to, one or more
data centers for computer and other electronic data processing and business
machine operations and pantries and/or vending machines for the sale of snack
foods, non-alcoholic beverages, and other convenience items to Tenant’s
employees and others entitled to use the Sublease Premises, and for no other
purpose, subject to the provisions of Article 43 of the Lease.

Article 3. Fixed Rent; Additional Rent.

(a) Subtenant covenants and agrees to pay to Sublandlord during and throughout
the Term of this Sublease, Fixed Rent at the following rates:

(i) Subtenant shall pay Fixed Rent with respect to the 40th Floor Premises, at
the rate of One Million Seven Hundred Seventy-Five Thousand Two Hundred Eight
and 00/100 Dollars ($1,775,208.00) per annum, payable in equal monthly
installments of One Hundred Forty-Seven Thousand Nine Hundred Thirty-Four and
00/100 Dollars ($147,934.00) during the period commencing at 12:00 a.m. on the
40th Floor Rent Commencement Date and ending at 11:59 p.m. on the Expiration
Date; and

(ii) Subtenant shall pay Fixed Rent with respect to the 39th Floor Premises, at
the rate of One Million Seven Hundred Seventy-Five Thousand Two Hundred Eight
and 00/100 Dollars ($1,775,208.00) per annum, payable in equal monthly
installments of One Hundred Forty-Seven Thousand Nine Hundred Thirty-Four and
00/100 Dollars ($147,934.00) during the period commencing at 12:00 a.m. on the
39th Floor Premises Rent Commencement Date and ending at 11:59 p.m. on the
Expiration Date.

(b) The parties agree to execute within ten (10) business days of each of the
40th Floor Commencement Date and the 39th Floor Commencement Date, or upon the
delivery of the entire Sublease Premises to Subtenant, an amendment to this
Sublease confirming the date when each Commencement Date and Rent Commencement
Date occurred (and, if applicable, the date when any credit under Section 2(d)
of this Sublease shall be exhausted).

(c) Subtenant shall pay Fixed Rent, in equal monthly installments in advance, by
wire transfer to an account designated by Sublandlord, on the first day of each
calendar month during the Term of this Sublease. The monthly installment of
Fixed Rent payable on account of any partial calendar month during the Term of
this Sublease, if any, shall be prorated. Notwithstanding the foregoing,
Subtenant shall pay one (1) month’s installment of Fixed Rent with respect to
the entire Sublease Premises (i.e. $295,868.00) upon the execution of this
Sublease, which installment of Fixed Rent shall be credited against the
installments of Fixed Rent first due after the Rent Commencement Date.

(d) All sums of money, other than Fixed Rent, as shall become due and payable by
Subtenant to Sublandlord under this Sublease, shall be deemed to be “Additional
Rent”; and Sublandlord shall have the same rights and remedies in the event of
nonpayment of Additional Rent as are available to Sublandlord for the nonpayment
of Fixed Rent. Any Additional Rent payable on account of items, services or
facilities other than Escalation Rent which are not payable monthly by
Sublandlord to Landlord under the Lease shall be paid by Subtenant to
Sublandlord on or before the thirtieth (30th) day next following the rendering
of an invoice therefor (unless a different time for payment is elsewhere stated
herein). Sublandlord agrees to provide Subtenant with copies of any statements
or invoices received by Sublandlord from Landlord pursuant to the terms of the
Lease that relate wholly, or in part, to the Sublease Premises, and which are
the obligation (in whole or in part) of the Subtenant under this Lease. Except
as otherwise expressly provided in this Sublease, Subtenant shall pay all
non-recurring items of Additional Rent and the same shall be due within thirty
(30) days after notice by Sublandlord.

(e) All Fixed Rent, Escalation Rent and all Additional Rent and other sums
payable hereunder by Subtenant shall be paid without any deduction, offset,
abatement, defense and/or counterclaim whatsoever except as hereinafter
specifically provided to the contrary. All Fixed Rent, Escalation Rent shall be
paid by a wire transfer of immediately available funds made

 

6



--------------------------------------------------------------------------------

directly to a bank account designated by Sublandlord in writing. Non-recurring
items of Additional Rent, and all other sums payable hereunder, may be paid by
good check payable to the order of Sublandlord.

(f) If payment of any Fixed Rent or Additional Rent shall not have been paid
within five (5) days of the date on which such amount was due and payable
hereunder, Subtenant shall pay: (i) a late charge equal to 3% of the amount so
due and owing; plus (ii) interest on the overdue amount at the Prime Rate from
the date such overdue amount was due until the date of payment thereof, which
amounts shall be added to the sum(s) due and shall be deemed Additional Rent due
hereunder. Nothing in this Section contained and no acceptance of late charges
by Sublandlord shall be deemed to extend or change the time for payment of Fixed
Rent or Additional Rent hereunder. Notwithstanding the foregoing, on the first
occasion in any calendar year in which a late charge shall be due and payable by
Subtenant with respect to a late payment of Additional Rent, Subtenant shall not
be obligated to pay such late charge unless Sublandlord shall have first given
Subtenant notice that such item of Additional Rent is past due and Subtenant
shall have failed to pay such sum within five (5) days after receipt of such
notice.

Article 4. Additional Charges; Escalation Rent.

(a) In addition to the Fixed Rent payable hereunder, Subtenant covenants to pay
as Additional Rent, without any deduction, offset, abatement, defense and/or
counterclaim whatsoever, except as otherwise specifically provided in this
Sublease, all amounts that are required to be paid to Landlord by Sublandlord as
additional charges and/or “additional rent” pursuant to the Lease with respect
to the Sublease Premises, and which are attributable to labor, materials, goods,
services, facilities and utilities provided to Subtenant or for the account of
Subtenant and which are provided as a basic service under the Lease or which are
provided at the request of Subtenant, and/or which are attributable to any of
the obligations of Subtenant under this Sublease, including all amounts which
Subtenant agrees to pay as Additional Rent pursuant to this Sublease and all
other similar charges.

(b) In addition to the Fixed Rent payable hereunder, Subtenant covenants and
agrees to pay to Sublandlord, commencing upon the Rent Commencement Date with
respect to each Phase, the following payments (sometimes collectively referred
to in this Sublease as “Escalation Rent”):

(i) Subtenant’s Share of the positive excess of (A) the tax escalation payment
payable by Sublandlord pursuant to Article 4 of the Lease with respect to each
year (or portion of a year) of the Term of this Sublease over (B) an amount
equal to the sum of one-half of the tax escalation payment payable by
Sublandlord for the Tax Year (as defined in the Lease) commencing July 1, 2009
and ending June 30, 2010 plus one-half of the tax escalation payment payable by
Sublandlord for the Tax Year commencing July 1, 2010 and ending June 30, 2011 ;
plus

(ii) Subtenant’s Share of the positive excess of (A) the Expense Payment payable
by Sublandlord with respect to each of year (or portion of a year) of the Term
of this Sublease, over (B) the Expense Payment payable by Sublandlord pursuant
to Article 5 of the Lease for the calendar year commencing on January 1, 2010
and ending December 31, 2010,

which payments shall each be made in the same manner and at the same times as
the corresponding tax escalation payment and Expense Payment are payable by
Sublandlord under Sections 4.1(b) and 5.1(b) of the Lease, except that the
Escalation Rent payable by Subtenant under this Section 4(b) shall be payable by
Subtenant at least three (3) business days prior to the respective due dates
under the Lease for the payment of the corresponding tax escalation payments and
Expense Payments under the Lease, provided that Subtenant shall be required to
pay additional rent no earlier than thirty (30) days after delivery to Subtenant
of an invoice therefor. Upon receipt by Sublandlord of a bill, tax escalation
statement, and/or expense escalation statement for a tax escalation payment or
an Expense Payment, Sublandlord shall calculate the portion of such tax
escalation payment or Expense Payment payable by Subtenant as Escalation Rent in
accordance with the terms of this Sublease. After making the aforesaid
calculations, Sublandlord shall deliver a statement to Subtenant, along with a
copy of such bill, tax escalation statement, and/or expense escalation
statement, and any other supporting documentation received from Landlord, which
statement shall set forth the amount of the

 

7



--------------------------------------------------------------------------------

Escalation Rent payable by Subtenant and the manner in which it was derived. The
Expense Payments and tax escalation payments due under this Sublease shall be
computed and billed separately; and a decline in a Tax Payment and/or a tax
escalation payment attributable to a particular period from the Tax Payment or
tax escalation payment attributable to a prior period shall not be offset
against the Tax Payment and/or tax escalation payment then due, or reduce Fixed
Rent and/or Escalation Rent for subsequent periods. If Sublandlord shall receive
a refund or credit against rent with respect to any overpayment of a tax
escalation payment or an Expense Payment applicable to any period occurring
during the Term in which Subtenant has made a tax escalation payment or an
Expense Payment, Sublandlord shall refund or credit against Fixed Rent and/or
Escalation Rent, as the case may be, Subtenant’s Share of such refund or credit.

(c) If, with respect to any comparative year (as such term is defined in the
Lease) Subtenant desires that Sublandlord dispute any Landlord’s statement with
respect to the tax escalation payment pursuant to Section 4.1(b)3 of the Lease
and/or any Landlord’s statement with respect to the Expense Payment pursuant to
Section 5.1(b)2 of the Lease (any such Landlord’s statement being hereinafter
called a “Landlord’s Statement”), then Subtenant shall, within ninety (90) days
after receipt of Sublandlord’s invoice for any such tax escalation statement,
and one hundred twenty (120) days after receipt of Sublandlord’s invoice for any
Expense Payment, give notice to that effect to Sublandlord. If Subtenant shall
have given such notice for any such comparative year, and Sublandlord has not
previously disputed the applicable Landlord’s Statement, then Sublandlord shall
timely exercise its rights under Section 4.1(b)3 or Section 5.1(b)2 of the
Lease, as the case may be, to dispute the applicable Landlord’s Statement and to
conduct an examination of Landlord’s books and records with respect to such
Landlord’s Statement on Subtenant’s behalf (and, subject to the last sentence of
this Section 4(c), at Subtenant’s sole cost and expense), using an accountant or
other consultant designated by Subtenant (subject to Sublandlord’s consent which
consent shall not be unreasonably withheld, conditioned, or delayed). If the
examination results in a reduction in the real estate tax escalation payment or
the Expense Payment, Subtenant shall be entitled to Subtenant’s Share of the
amount refunded or credited to Sublandlord to the extent such refund or credit
applies to a period in which Subtenant has made a tax escalation payment or an
Expense payment; provided, however, that if such reduction affects portions of
the Premises other than the Sublease Premises for such period, the reduction
applicable to such period shall be allocated over all such premises based upon
the rentable square foot area thereof relative to the entire Premises. Subtenant
shall pay all out-of-pocket costs and expenses of conducting such examination;
provided, however, that if the examination results in a reduction in the real
estate tax escalation or the Expense Payment for the applicable comparative
year, with respect to other portions of the Premises in addition to the Sublease
Premises, such costs and expenses shall be allocated over all such premises in
the manner set forth in the preceding sentence and only such portion so
allocated to the Sublease Premises shall be charged to Subtenant.

Article 5. Electricity.

(a) Subtenant shall obtain electric service directly from the public utility
company servicing the Building by direct application to, and arrangement with,
such public utility; and Subtenant shall pay for all electricity (together with
all charges and taxes thereon) consumed in the Sublease Premises. Sublandlord
shall have no obligation to furnish or redistribute electricity to the Sublease
Premises; provided, however, that notwithstanding the foregoing, until the date
Subtenant shall obtain electric service directly from said public utility
company, Subtenant shall pay to Sublandlord, as additional rent, 105% of the
cost of all electricity (together with all charges, surcharges and taxes
thereon) consumed by Subtenant, as measured by the meters registering electrical
consumption in, or with respect to, the Sublease Premises. Subtenant shall pay
the Additional Rent payable under the preceding sentence at least five (5) days
before Sublandlord shall be obligated to make the corresponding payment to the
public utility company servicing the Building, or thirty (30) days after
Subtenant is invoiced therefor by Sublandlord, whichever is later. Sublandlord
shall, as a part of Sublandlord’s Work, adjust the electric meters presently
installed in the Sublease Premises so that the same shall register only the
electricity consumed by Subtenant in the Sublease Premises; and Sublandlord
shall deliver all such meters to Subtenant in working condition upon the
completion of Sublandlord’s Work.

(b) Sublandlord represents that an average of 6.0 watts per usable square foot
(demand basis) of electric capacity (exclusive of electricity consumed by the
Building HVAC system) is available to each floor of the Sublease Premises as of
the date of this Sublease (the

 

8



--------------------------------------------------------------------------------

“Allocated Electrical Capacity”). Sublandlord agrees not to appropriate any of
the Allocated Electrical Capacity for the use or benefit of any other space
within the Building during the Term of this Sublease. Sublandlord acknowledges
that the Landlord under the Lease may be providing additional electrical
capacity directly to the Subtenant pursuant to a separate agreement with
Subtenant. Subtenant shall have the right to distribute all electrical power
that is available to it under this Sublease, or under any direct agreement
between Subtenant and Landlord within the Sublease Premises in accordance with
Subtenant’s reasonable requirements, subject to all other applicable provisions
s of this Lease, and so long as Subtenant’s distribution of such electrical
power does not adversely affect the quantity, quality, or distribution of
electrical power within the balance of the Premises leased by Sublandlord in the
Building. Subtenant shall not use or install any fixtures, equipment or machines
the use of which in conjunction with other fixtures, equipment and machines in
the Sublease Premises would result in an overload of the electrical equipment
supplying electricity to the Sublease Premises. Subtenant shall not permit its
use of electric current to exceed the capacity of the then existing feeders,
risers, wiring or bus ducts to the Sublease Premises.

(c) Sublandlord shall not be liable or responsible to Subtenant for any loss,
damage or expense that Subtenant sustains or incurs if either the quantity or
character of electric service is changed or interrupted or is no longer
available or suitable for Subtenant’s requirements unless due to the gross
negligence or willful misconduct of Sublandlord or Sublandlord’s breach of its
obligations under the Lease.

Article 6. Subtenant’s Rights; Permitted Use.

(a) Notwithstanding the incorporation by reference of provisions of the Lease in
this Sublease, Subtenant recognizes and agrees that Sublandlord shall not be
required to provide or render any of the services or utilities, to make repairs,
replacements, restorations, alterations or improvements or to perform any of the
obligations required of the Landlord under the provisions of the Lease
incorporated herein, and Sublandlord shall not be liable to Subtenant for
Landlord’s failure to perform or observe any covenant or obligation under the
Lease. Notwithstanding the foregoing, Sublandlord agrees that Subtenant shall be
entitled to receive the benefit of all services (including, without limitation,
heating, air-conditioning, ventilation, cleaning, water, electricity or other
utility service), repairs, restorations, alterations, replacements and other
obligations of the Landlord under the Lease with respect to the Sublease
Premises (collectively sometimes referred to herein as the “Obligations”); and
the exclusion of one or more provisions of the Lease from the provisions of the
Lease which are incorporated herein pursuant to Section 7(a) is not intended to
imply that Subtenant shall not be entitled to the benefit of the Landlord’s
observance or performance thereof and, notwithstanding such exclusion,
Sublandlord shall use commercially reasonable efforts to enforce its rights
against Landlord under the Lease and to cause Landlord to observe and/or perform
all of the provisions of the Lease (including the Obligations) applicable to the
Sublease Premises for the benefit of Subtenant upon Subtenant’s written request
therefor. Subtenant shall promptly reimburse Sublandlord for (i) all reasonable
out-of-pocket costs, fees or expenses which Sublandlord shall incur in expending
such efforts to the extent that such efforts relate solely to the Sublease
Premises; and (ii) for Subtenant’s equitably apportioned share (as determined by
Sublandlord in the exercise of its sole discretion, exercised reasonably) of all
such out-of-pocket costs, fees or expenses to the extent that such efforts
relate to the Sublease Premises and other portions of the Premises; and
Subtenant does hereby indemnify and agree to hold Sublandlord harmless from and
against any and all claims, liabilities, damages, costs and expenses (including,
without limitation, reasonable attorneys’ fees and disbursements) incurred by
Sublandlord in expending such efforts (except to the extent that such claims,
liabilities, damages, costs and expenses are attributable to Sublandlord’s
intentionally wrongful or grossly negligent prosecution of such action). In the
event that Landlord shall default in any of the Obligations or any of the other
provisions of the Lease with respect to the Sublease Premises, Subtenant shall
have the right to take any appropriate legal action or proceeding in its own
name, at Subtenant’s sole cost and expense, to enforce the same against Landlord
and for that purpose and to such extent all rights of Sublandlord under the
Lease are hereby conferred upon and assigned to Subtenant and Subtenant is
hereby subrogated to such rights. In the event that Subtenant is unable to bring
such action or proceeding in its own name, Subtenant shall be permitted to bring
such action or proceeding, at Subtenant’s sole cost and expense, in
Sublandlord’s name and Sublandlord agrees to cooperate with Subtenant in such
action or proceeding and to promptly execute any and all documents required in
furtherance of such action or proceeding, provided that: (i) Subtenant shall not
then be in default under any of the terms, covenants or conditions of this
Sublease,

 

9



--------------------------------------------------------------------------------

following notice and the expiration of the applicable cure period (ii) such
action shall be prosecuted at the sole cost and expense of Subtenant and
Subtenant shall agree to indemnify and hold Sublandlord harmless from and
against any loss, claims, liabilities, damages, costs and expenses (including
without limitation, reasonable attorneys, fees and disbursements) incurred or
suffered by Sublandlord in connection with such action or proceeding;
(iii) Subtenant shall use counsel approved by Sublandlord, which approval shall
not be unreasonably withheld or delayed; (iv) Sublandlord shall not have
determined, in good faith and in the reasonable exercise of its judgment, that
such suit or action is not arbitrary or capricious or primarily of nuisance
value; and (v) Sublandlord shall have first given Landlord a demand and notice
of default (it being agreed that Sublandlord shall give Landlord such demand and
notice of default within five (5) business days after Subtenant shall request
that such notice be given, except in the event of an emergency) and Landlord
shall have failed to cure such default within the period, if any, set forth in
the Lease for the curing of such default, or if no such period is provided for,
within a reasonable period thereafter (giving due consideration to the nature of
the default). In any instance in which Subtenant would have the right to
institute an action or proceeding against Landlord in accordance with the
provisions of this Section in the name of Sublandlord but for the fact that
Sublandlord’s remedies under the Lease are limited to arbitration in accordance
with the provisions of the Lease, Sublandlord shall, upon the request of
Subtenant, but subject to all of the foregoing provisions of this Section,
enforce Sublandlord’s rights under the Lease for the benefit of Subtenant by
arbitration in accordance with the provisions of the Lease, provided that
Subtenant shall pay to Sublandlord, upon demand, all reasonable out-of-pocket
costs and expenses incurred in connection therewith by Sublandlord.

(b) Subtenant acknowledges that the failure of Landlord to provide any services
or comply with any obligations under the Lease shall not entitle Subtenant to
any abatement, offset, or reduction in rent payable hereunder; provided,
however, that if and to the extent Sublandlord receives a rent abatement,
offset, or reduction from Landlord on account of such failure during the Term of
this Sublease, Subtenant shall be entitled (x) with respect to an abatement or
reduction applicable to both the Sublease Premises and the balance of the
Premises, to a proportionate abatement, offset, or reduction of the rents
payable by Subtenant pursuant to this Sublease, apportioned equitably, after
first deducting Sublandlord’s reasonable, out-of-pocket costs, if any, in
obtaining such rent abatement or reduction, and (y) with respect to an abatement
or reduction applicable to the Sublease Premises only, Subtenant shall be
entitled to the entire abatement, offset, or reduction after first deducting
Sublandlord’s reasonable out-of-pocket costs, if any, in obtaining such rent
abatement or reduction.

(c) Sublandlord, at Subtenant’s expense, and upon the request of Subtenant,
shall join in any applications for any permits, approvals or certificates
required to be obtained by Subtenant in connection with any permitted Alteration
(including requesting Landlord so to join in) and shall otherwise cooperate with
Subtenant in connection therewith, provided that Sublandlord shall not be
obligated to incur any cost or expense or liability in connection therewith.

(d) Requests by Subtenant for additional electric capacity, supplemental HVAC,
condenser water and other amenities (in this Section 6(c), “Supplemental
Services”), shall initially be made by Subtenant to Sublandlord; and, unless
Sublandlord requires that Subtenant deal directly with Landlord in respect of
any such Supplemental Services (provided, in such case, that Landlord is willing
to deal directly with Subtenant), Sublandlord shall transmit Subtenant’s
requests for Supplemental Services to Landlord promptly on Subtenant’s behalf.
Additionally, Sublandlord shall agree to discuss with Landlord, on behalf of
Subtenant, any material concerns or issues raised by Subtenant in good faith
regarding invoices presented by Landlord in respect of Supplemental Services
furnished to Subtenant.

Article 7. Incorporated Lease.

(a) Except as may be inconsistent with the provisions of this Sublease or as
hereinafter expressly provided, all of the terms, covenants and conditions of
the Lease are hereby incorporated herein and hereby made part hereof with the
same force and effect as if fully set forth at length herein (such incorporated
provisions, as the same may be modified by this Sublease, being sometimes
referred to as the “Incorporated Provisions”) and shall constitute the terms of
this Sublease, so that except to the extent inconsistent with the express
provisions of this Sublease: (i) each and every term, covenant and condition of
the Incorporated Provisions binding or inuring to the benefit of Landlord, as
landlord under the Lease, shall, in respect of this

 

10



--------------------------------------------------------------------------------

Sublease, bind or inure to the benefit of Sublandlord, and (ii) each and every
term, covenant and condition of the Incorporated Provisions binding or inuring
to the benefit of Sublandlord, as the tenant under the Lease, shall, in respect
of this Sublease, bind or inure to the benefit of Subtenant, with the same force
and effect as if such terms, covenants and conditions were completely set forth
at length in this Sublease, and (A) as if the term “Sublandlord” herein referred
to “Landlord” or words of similar import in the Lease, (B) as if the term
“Subtenant” herein referred to “Tenant” or words of similar import in the Lease,
(C) as if the term “Sublease Premises” herein referred to the “Premises” or
words of similar import in the Lease, (D) as if the term “Fixed Rent” and
“Additional Rent” herein referred to “fixed annual rent” and “additional rent”
or words of similar import in the Lease, and (E) as if the term “Sublease”
herein referred to the “Lease” or words of similar import in the Lease . The
following Articles, Sections and Exhibits of the Lease shall be deemed deleted
for the purposes of incorporation by reference in this Sublease: the “Caption”
and “Recitals” on page 1 of the Lease; Sections 1.1, 1.2, 1.3,1.4, 2.2(b), 3.1,
3.2, 3.3, 3.4, and 3.5; Section 4.1(b)(3); Section 5.1(b)(2); Sections 6.1,
6.2(a), 6.2(b) and 6.2(c) (except for the limited purpose of determining the
manner in which electricity shall be furnished and charged to Subtenant until
Subtenant has arranged to obtain electricity directly from the public utility
serving the Building), 6.3 (b) and 6.3(c), 6.5 and 6.6; the third (3rd) sentence
of the third paragraph of Section 7.1; the last sentence of Section 7.4;
references in Section 9.1 to “Landlord’s Initial Work” and “Landlord’s
Supplemental Work”; Section 9.4; all references in Article 10 to the obligation
to provide a “Non Disturbance Agreement” to Tenant, and any condition relating
to the provision of a “Non Disturbance Agreement” to Tenant; Section 10.5; all
references in Article 14 to “Tenant Competitors”; the words beginning with
“[e]xcept with respect to the 39th floor…” and continuing until “…pursuant to
Section 45.1 hereof….” in Section 14.2; Sections 14.10, 14.12, 15.1, 15.2 and
15.3; Article 21; the parenthetical phrase in Section 29.1(b); Article 30;
Section 31.1(b)(i); Section 31.1(b)(ii)(A); Section 31.1(b)(ii)(B) and (b)(ii);
and Sections 31.3 and 31.4 (except that Subtenant shall be entitled to the
allocation of sixty-two and one-half (62.50) tons of condenser water furnished
by Landlord to the Sublease Premises and shall be responsible for the payment of
all condenser water charges, tap-in and drain down charges thereunder); all of
Section 31.13, except for the first sentence thereof; Sections 31.16 and 31.22;
Articles 32, 33, 36, 37, 38 and 39; Sections 41.3, and 41.4; Articles 45, 46,
47, 48, 49, 50, 51 and 52; and Exhibits A, C-1, D, D-1, H, J, L, M, P, and Q.
For purposes of incorporation of the Lease by reference, where reference is made
in the following Articles, Sections and Exhibits to “Landlord”, the same shall
be deemed to mean “Landlord” (as first defined in this Sublease): Section 6.6;
the third paragraph of Section 7.1; Sections 7.3, 7.4, 7.5 and 7.6 Articles 8
and 10; Section 11.7; Articles 12 and 13; Section 15.2; Article 16; Articles 25,
26, 31, 36, Exhibits A, B C and F. For purposes of incorporation by reference of
the Lease, where reference is made in the following Articles, Sections and
Exhibits to “Landlord”, the same shall be deemed to mean “Landlord” (as first
defined in this Sublease) and/or “Sublandlord” as the context requires: the
first, second, fourth and fifth paragraphs of Section 7.1; Section 7.6; Article
9; Article 11; Article 14 (except for Section 14.2, and references in Article 14
to said Section 14.2); Sections 15.1 (it being understood that Sublandlord and
Landlord shall each have the rights afforded under this Section); Sections 15.4
and 15.5; Articles 34, 35 and 42. The provisions of Articles 4 and 5 of the
Lease which are incorporated by reference in this Sublease, are incorporated
solely for the limited purpose of describing the determination, timing and
manner of payment of Subtenant’s obligations with respect to the payment of
Escalation Rent as set forth in Sections 4(b) and 4(c) of this Sublease. The
definitions set forth in Article 24 of the Lease are incorporated by reference
herein to the extent necessary to define terms which are used in provisions of
the Lease that are incorporated by reference herein. All cross-references within
the incorporated provisions shall remain as cross-references within the
incorporated provisions and shall not be construed as cross-references to the
other provisions of this Sublease.

(b) If any of the express provisions of this Sublease shall conflict with any of
the provisions of the Lease incorporated by reference herein, such conflict
shall be resolved in every instance in favor of the express provisions of this
Sublease.

(c) Subtenant covenants that Subtenant shall not do any act, matter or thing
which will be, result in, or constitute a violation or breach of or a default
under the Lease; it being expressly agreed to by Subtenant that any such
violation, breach or default shall constitute a material breach by Subtenant of
a substantial obligation under this Sublease. Subtenant hereby agrees that
Subtenant shall indemnify and hold Sublandlord harmless from and against all
claims, liabilities, penalties and expenses, including, without limitation,
reasonable attorneys’ fees and disbursements, arising from or in connection with
any default by Subtenant in

 

11



--------------------------------------------------------------------------------

Subtenant’s performance of those terms, covenants and conditions of the Lease
which are or shall be applicable to Subtenant, as above provided, and all
amounts payable by Subtenant to Sublandlord on account of such indemnity shall
be deemed to be Additional Rent hereunder and shall be payable promptly upon
demand. Sublandlord covenants that Sublandlord shall not do any act, matter or
thing which will be, result in, or constitute a violation or breach of or a
default under the Lease. Sublandlord hereby agrees that Sublandlord shall
indemnify and hold Subtenant harmless from and against all claims, liabilities,
penalties and expenses, including, without limitation, reasonable attorneys’
fees and disbursements, arising from or in connection with any default by
Sublandlord in Sublandlord’s performance of those terms, covenants and
conditions of the Lease which are or shall be applicable to the Sublease
Premises, as above provided, and all amounts payable by Sublandlord to Subtenant
on account of such indemnity shall be payable promptly upon demand.

(d) This Sublease is expressly made subject and subordinate to the Lease and to
all encumbrances and other matters to which the Lease is subject, provided that
Sublandlord shall not agree to any amendment or modification of the Lease which
would adversely affect Subtenant. In any case where the consent or approval of
Landlord shall be required pursuant to the Lease, Sublandlord’s consent shall
also be required hereunder (and in such instances Sublandlord shall be bound to
the same standard of approval as Landlord). If, pursuant to the terms of this
Sublease, Subtenant must obtain the consent or approval of Sublandlord, and
Sublandlord must, pursuant to the Lease, obtain the consent of Landlord or the
consent of the holder of any mortgage, superior lease or other interest to which
this Sublease or the Lease is subordinate, Sublandlord agrees to: (i) promptly
forward a copy of Subtenant’s request for such consent or approval, together
with all relevant documents in Sublandlord’s possession, to Landlord or the
holder of any superior interest; and (ii) use its reasonable efforts to secure
any such consent(s) and/or approval(s). If Landlord or the holder of such
superior interest refuses to grant such consent or approval and, as a result,
Sublandlord withholds its consent to Subtenant’s request therefor, such
withholding by Sublandlord shall not be deemed to be an unreasonable refusal to
grant such consent or approval or result in Sublandlord having any liability
under this Lease; provided, however that if Landlord or the holder of such
superior interest is required to grant such consent or approval, or to not
unreasonably withhold such consent or approval pursuant to the terms of the
Lease, then the rights of Subtenant and the obligations of Sublandlord set forth
in Section 6(a) of this Sublease shall apply. Notwithstanding the foregoing, in
the event Subtenant is required to seek the approval of Landlord under the Lease
in connection with a “Minor Alteration” (as said term is hereinafter defined),
or in connection with the installation of any signs and signage, Sublandlord’s
consent shall be deemed granted, ipso facto, upon the granting of Landlord’s
consent thereto. For purposes of the immediately preceding sentence the term
“Minor Alteration” shall mean any alteration proposed to be performed in the
Sublease Premises by Subtenant (not including alterations consisting of
painting, carpeting and decorations) the cost of which, as reasonably estimated
by Sublandlord, shall not exceed, when taken together with all other alterations
performed in any twelve (12) month period during the Term, the sum of $100,000,
and which shall not, additionally, affect the structure of the Building, the
mechanical, plumbing, electrical or life-safety systems of the Building (except
to an immaterial degree), require a modification of the Certificate of Occupancy
for the Building, or require the restoration of such alteration at the end of
the term of the Lease.

(e) Sublandlord covenants and agrees with Subtenant that (i) except as expressly
permitted pursuant to Articles 12 and 13 of the Lease, it shall not, by any act,
exercise or omission, do or permit to be done anything that would cause the
Lease to be amended, cancelled, terminated or forfeited, (ii) it shall pay when
due to the Landlord all rent and additional rent that is payable pursuant to the
terms of the Lease, and shall perform all the other terms, covenants and
conditions contained in the Lease, subject to the obligation of Subtenant to
observe and perform the terms, covenants and conditions of this Sublease, and
(iii) it shall not take, or fail to take, any action under the Lease which would
adversely affect the Sublease Premises or Subtenant’s occupancy thereof,
provided, however, that Sublandlord shall have the express right to terminate
this Sublease in the event that Sublandlord terminates the Lease in accordance
with the provisions of any of Articles 12 and 13 of the Lease.

(f) Subtenant agrees that Sublandlord shall have no liability to Subtenant if
the term of this Sublease shall terminate by reason of (i) Sublandlord’s or
Landlord’s exercise of any of their respective rights set forth in Articles 12
and 13 of the Lease; or (ii) Subtenant’s breach of any of the terms, covenants
or conditions of this Sublease on Subtenant’s part to be observed or performed
or (iii) or by reason of a termination of any superior lease, as said term is

 

12



--------------------------------------------------------------------------------

defined in Section 10.1 of the Lease, or by reason of the foreclosure (or deed
in lieu of foreclosure) of any superior mortgage, as said term is defined in
Section 10.1 of the Lease (subject however to the terms of any Non-Disturbance
Agreement, as said term is defined in Section 10.1 of the Lease, between
Sublandlord and any holder or lessor, as each such term is defined in
Section 10.1 of the Lease). Subtenant covenants and agrees that if, by reason of
a default on the part of Sublandlord, as the “tenant” under the Lease, in the
performance of any of the terms or provisions of the Lease, or for any other
reason of any nature whatsoever, such lease or the leasehold estate of the
tenant thereunder, is terminated by summary dispossess proceeding or otherwise
then, Subtenant will attorn to Landlord and will recognize Landlord as
Subtenant’s “landlord” under this Sublease pursuant to the provisions of the
Subordination, Non-Disturbance and Attornment Agreement. Subtenant covenants and
agrees to execute and deliver, at any time and from time to time, within
fifteen (15) days following a request therefor by Sublandlord or Landlord, any
reasonable instrument that may be reasonably necessary or appropriate to
evidence such attornment provided same is consistent with the Subordination,
Non-Disturbance and Attornment Agreement. If Sublandlord shall agree with
Landlord to surrender or cancel the Lease (or any portion thereof, if such
portion includes the Sublease Premises) or shorten the Term of the Lease (or any
portion thereof, if such portion includes the Sublease Premises) this Sublease
shall not be affected thereby and shall continue on all of the same terms and
conditions set forth herein, except however, that Subtenant will attorn to and
recognize Landlord as its direct landlord to the extent of such portion of the
Lease (or the Term) so surrendered and thereupon, this Sublease, to such extent,
shall become a direct Lease between Subtenant and Landlord and Subtenant will
execute any documents reasonably requested by Landlord to evidence such
attornment.

(g) Sublandlord represents to Subtenant that the right set forth in Article 51
of the Lease to terminate the Lease has expired and is without force or effect.

Article 8. Condition of the Sublease Premises; FF&E.

(a) It is understood and agreed that all understandings and agreements
heretofore had between the parties are merged in this Sublease, which alone
fully and completely expresses their agreements, and that the same are entered
into after full investigation, neither party relying upon any statement or
representation made by the other and not embodied in this Sublease. Subtenant
agrees to accept possession of the Sublease Premises in vacant and broom clean
condition, and otherwise in their “as is” and “where is” condition on the date
hereof; and Subtenant agrees that Sublandlord is not required to perform work of
any kind, nature or description to prepare the Sublease Premises for Subtenant’s
occupancy other than Sublandlord’s Work. Sublandlord’s Work shall be performed
in a good and worker-like manner and in compliance with all applicable legal
requirements as the same may affect Sublandlord’s Work hereunder, subject to
Sublandlord’s right to contest the validity or enforcement thereof. Sublandlord
shall not be required to remove the FF&E (as said term is hereinafter defined)
presently located in the Premises. Any reference in this Sublease to
“substantial completion” shall mean that the work in question has been completed
except for minor details of painting, decoration, touch-up or mechanical
adjustment, the non-completion of which do not materially interfere with
Subtenant’s use of the Sublease Premises (“Punch-List Items”) which Punch-List
Items shall be completed within thirty (30) days after the Commencement Date.
If, for any reason, Sublandlord fails to substantially complete the Punch-List
Items on or before the 30th day next following the Commencement Date, then
Subtenant, as its sole and exclusive remedy therefor, shall have the right, but
not the obligation, to perform the work necessary to complete the Punch-List
Items (or, as the case may be, the then incomplete portions thereof), which
right may be exercised only by written notice thereof to Sublandlord given
within the period commencing on the day immediately following such 30th day and
ending on the date that is fifteen (15) days thereafter, both days inclusive. If
Subtenant exercises such right, then (i) Sublandlord shall no longer have any
obligation to perform the work to complete the Punch-List Items (or, as the case
may be, the then incomplete portions thereof), (ii) Subtenant shall perform such
work in compliance with the provisions of Article 9 hereof, and
(iii) Sublandlord shall reimburse Subtenant an amount equal to the reasonable
out-of-pocket costs incurred by Subtenant in performing the work to complete the
Punch-List Items (or, as the case may be, the then incomplete portions thereof),
which reimbursement shall be made by Sublandlord within thirty (30) days after
its receipt of a statement from Subtenant setting forth all such reimbursable
costs and accompanied by paid invoices therefor.

 

13



--------------------------------------------------------------------------------

(b) Subtenant acknowledges and agrees that, except as specifically provided in
Section 8(a) hereof all alterations, installations, renovations or other items
of work necessary to prepare the Sublease Premises for Subtenant’s initial
occupancy shall be performed by Subtenant, at Subtenant’s sole cost and expense.

(c) Subtenant shall have the right, during the Term, to use the furniture,
furnishings and equipment located in the Sublease Premises and set forth on the
list annexed hereto as Exhibit “D” (the “FF&E”). The FF&E excludes all works of
art and all removable decorations presently located in the Sublease Premises.
The FF&E is being made available to Subtenant as an accommodation, without
representation or warranty by Sublandlord as to its condition, state of repair
or suitability for Subtenant’s use or any other matter related thereto; and
Sublandlord shall have no liability or obligations of any nature whatsoever to
Subtenant with respect to the FF&E during the Term. Subtenant hereby accepts the
FF&E and acknowledges that the FF&E is in good condition and repair as of the
date of this Sublease. Sublandlord agrees that Subtenant shall be free to
dispose of the FF&E at Subtenant’s sole cost and expense and in any lawful
manner that it deems fit and shall have no liability to Sublandlord with respect
to the FF&E. Sublandlord and Subtenant agree to treat the Sublandlord as the
owner of the FF&E for Federal, State and local income tax purposes during the
Term of this Sublease; and no portion of the rents due hereunder shall be deemed
for any purpose paid on account of the use of the FF&E by Subtenant. Subtenant
shall pay all sales taxes (collectively, the “Sales Tax”), if any, imposed by
New York State or New York City in connection with the use of the FF&E by
Subtenant; and Subtenant hereby agrees to indemnify and hold harmless
Sublandlord against any Sales Tax (and interest and penalties) assessed with
respect to the use of the FF&E by Subtenant.

(d) Sublandlord shall deliver a NYC Buildings Department ACP-5 Form to Subtenant
covering the Sublease Premises no later than the Commencement Date.

(e) Subtenant shall have access to the emergency power and uninterruptable power
supply (“UPS”) system equipment located on the 39th floor mechanical room and
the 40th floor mechanical room. Subtenant shall have the right, subject to all
conditions and requirements applicable to the making of Alterations in the
Sublease Premises, as set forth in Article 9 of this Sublease, to connect to,
and use as required, the 80KVA UPS System located on the 40th Floor Mechanical
Room and the 150KVA system located on the 39th Floor mechanical room.
Subtenant’s operation of the UPS system located on the 39th and 40th floors
shall be (i) operated in compliance with all laws and requirements of public
authorities relating thereto (and, accordingly, Subtenant shall obtain any
licenses and permits required in that regard), and (ii) in a manner so as not to
otherwise interfere (other than in a de minimis manner) with the use and
occupancy of the Building by others (including Sublandlord). Emergency power
shall be provided to service the Closed Loop System (as said term is hereinafter
defined).

(f) The Sublease Premises are equipped with several supplemental air
conditioning units. All such supplemental air conditioning units shall remain in
the Sublease Premises and shall be delivered to Subtenant on the Commencement
Date in their “AS IS, WHERE IS” condition, without representation or warranty
(express or implied), except that Sublandlord covenants that such supplemental
air conditioning units shall be in working order on the Commencement Date.
Subtenant shall be solely responsible for the maintenance, repair and
replacement of such supplemental air conditioning units, and of any additional
supplemental air conditioning units installed by Subtenant. In furtherance of
the foregoing, Subtenant shall enter into annual, written maintenance contracts
with competent, licensed contractors reasonably approved by Sublandlord. Not
later than ten (10) days after the Commencement Date and annually thereafter,
Subtenant shall provide Sublandlord with a copy of all maintenance contracts
required hereunder. Such maintenance contracts shall not be deemed to limit
Subtenant’s general obligations to maintain any of the supplemental cooling
units described above, or any other supplemental cooling units installed by
Subtenant, in good working order, repair and condition and to replace such units
as and when required.

(g) If Tenant shall install any supplemental HVAC units or other systems or
equipment to serve the Premises exclusively, Tenant shall enter into annual,
written maintenance contracts with competent, licensed contractors reasonably
approved by Landlord. Not later than ten (10) days after the Commencement Date
and annually thereafter, Tenant shall provide Landlord with a copy of all
maintenance contracts required hereunder. Such maintenance contracts represent
part of Tenant’s obligations under this Article, and shall not be deemed to
limit Tenant’s general obligations to keep any HVAC equipment and other systems
and equipment installed by Tenant and exclusively serving the Premises in good
working order, repair and condition as further described in Paragraph A, above.

 

14



--------------------------------------------------------------------------------

(h) Subtenant shall have the right to enter into a direct agreement with
Landlord pursuant to which Subtenant shall have the right to use the emergency
generator and associated equipment located on the roof of the ninth (9th) floor
of the Building and nominally sized at 600 KW (the “9th Floor Generator”) at
Subtenant’s sole cost and expense. Subtenant shall additionally have the right
to perform such work in the Sublease Premises as shall be reasonably necessary
to interconnect Subtenant’s electrical system with the 9th Floor Generator
(collectively “Subtenant’s Generator Work”) at Subtenant’s sole cost and
expense; provided, however, that the plans and specifications pertaining to
Subtenant’s Generator Work shall be submitted to Sublandlord and to Landlord for
approval, which approval by Sublandlord shall not be unreasonably withheld or
delayed, and provided further that (x) Subtenant’s Generator Work shall be
performed in a good and worker-like manner, (y) in compliance with all Laws and
(y) that Subtenant shall be solely responsible for the removal and restoration
of any Alterations made in connection with Subtenant’s Generator Work. Subtenant
shall be solely responsible for the installation of any risers, feeders,
transformers, panels, conduit and wiring necessary for the use and operation of
the 9th Floor Generator at Subtenant’s sole expense; and Subtenant shall pay,
within thirty (30) days after Sublandlord’s demand, all reasonable out-of-pocket
costs incurred by Sublandlord for the review of Subtenant’s plans and
specifications. Subtenant shall be responsible for all inspection, testing,
maintenance and repair costs incurred in connection with the use of the
generator and Subtenant’s Generator Work. Subtenant shall obtain, with respect
to the operation, maintenance and repair of the 9th Floor Generator all
necessary permits and approvals from, and make all necessary notices to, any
government entity having jurisdiction over Sublandlord, Landlord or the
Building.

(i) Reference is hereby made to that certain Contract of Sale of Generator
Electric Power dated as of February 11, 2003 by and between Sublandlord and
Blackrock, Inc., as the successor in interest to ABN Amro Bank N. V., a true and
complete copy of which agreement has been provided by Sublandlord to Subtenant
(the “Generator Agreement”). In addition to the rights of Subtenant under
Section 9(h) of this Sublease, Sublandlord agrees to provide to Subtenant up to
400 KW of electric current available under the Generator Agreement to
Sublandlord. Additionally, and within a reasonable period following Subtenant’s
written request therefor, Sublandlord shall exercise its right to purchase up to
200KW of the additional electrical capacity available to Sublandlord under
Section 2.5 of the Generator Agreement (the “Additional Generator Capacity”),
and make such Additional Generator Capacity available to Subtenant for its
exclusive use at Subtenant’s sole cost and expense. Subtenant shall pay for the
exercise of such option, for the cost of any such electric current and
Additional Generator Capacity, and for any costs and expenses required to be
paid during the Term of this Sublease in connection therewith (including all
taxes thereon). Sublandlord represents and warrants to Subtenant that the
Generator Agreement is in full force and effect and all amounts payable
thereunder by Sublandlord have been paid in full.

(j) Sublandlord shall perform all work required to modify the equipment related
to the operation of the [electrical panel] on the 40th floor of the Building and
its associated equipment and connections (collectively, the “40th Floor
Generator Equipment”), and to reallocate emergency power from the 40th Floor
Premises to the balance of the Premises leased by Sublandlord (collectively
“Sublandlord’s Generator Work”), at Sublandlord’s sole cost and expense.
Sublandlord shall exert commercially reasonable efforts to substantially
complete all of such Sublandlord’s Generator Work as soon as practicable (and,
in all events on or before May 31, 2010). If Sublandlord’s Generator Work is not
substantially completed by May 31, 2010, Subtenant shall have no liability to
Sublandlord for any “load loss” or other damage suffered by the 40th Floor
Generator Equipment occurring by reason of Subtenant’s Work, or other work
undertaken by Subtenant in the Sublease Premises; provided, however, that in the
case that Sublandlord’s Generator Work is not substantially completed by May 31,
2010, Subtenant and Sublandlord shall coordinate their respective activities,
and shall consult on a regular basis, in order to avoid or mitigate any such
loss or damage. All of Sublandlord’s Generator Work shall be performed in a good
and workerlike manner and in compliance with all Laws. Sublandlord shall have
the right to service, maintain and repair the 40th Floor Generator Equipment
(which right, Sublandlord anticipates, shall be exercised in order to inspect,
repair and maintain a so-called “splice box” to be installed as part of
Sublandlord Generator Work, not more than twice each year on average) so long as
Sublandlord leases space within the Premises; and, in furtherance thereof,
Sublandlord shall have the right to enter upon the Sublease Premises

 

15



--------------------------------------------------------------------------------

from time to time during the Term of this Sublease and proceed to the mechanical
room located on the 40th Floor Premises as indicated in Exhibit “F” (the “40th
Floor Generator Equipment Enclosure”) for the purpose of servicing, maintaining
and repairing the 40th Floor Generator Equipment in accordance with the terms of
this Section 8(j). Sublandlord shall give to Subtenant’s office manager
reasonable advance written notice concerning any such access by Sublandlord’s
contractors, and shall provide a list of any then-known regularly scheduled
maintenance visits of any such contractors. Sublandlord and each of
Sublandlord’s employees, agents, contractors and subcontractors shall comply
with all reasonable security procedures and rules and regulations promulgated by
Subtenant from time to time in connection with Sublandlord’s access to the 40th
Floor Generator Enclosure; and, at Subtenant’s request, any person exercising
such access rights shall at all times be accompanied by one of Subtenant’s
employees. Notwithstanding anything to the contrary set forth elsewhere in this
Sublease, in the event of an emergency, Sublandlord and its authorized
representatives shall have the right of access to the 40th Floor Generator
Enclosure without notice to Subtenant; provided that Sublandlord informs
Subtenant of such emergency and the entry by Sublandlord as soon as possible
after the occurrence thereof.

(k) Subtenant shall pay upon demand Subtenant’s CL Cost Share (as hereinafter
defined) of all reasonable costs and expenses incurred by Sublandlord in
connection with the operation, maintenance and repair of the closed loop water
system which services both the Sublease Premises and the balance of the Premises
leased by Sublandlord under the Lease through the operation of certain equipment
located on the 45th floor of the Building (including, without limitation, a
plate and frame heat exchanger) and associated piping and equipment located
elsewhere within the Premises (collectively, the “Closed Loop System”).
Subtenant and Sublandlord shall each have the non-exclusive right to utilize the
Closed Loop System; provided however that Subtenant’s use of the Closed Loop
System shall at no time exceed eighteen (18) tons of cooling capacity, in
addition to the eighty-seven and one-half (87.5) tons of connected cooling
capacity already available to the Sublease Premises, for a total of one hundred
five and one-half (105.5) tons of cooling capacity to be available on the Closed
Loop System. Additionally, Subtenant shall have the right to install as an
Alteration a third secondary pump to be connected to the Closed Loop System at
Subtenant’s sole cost and expense. In this Section 8(k), the term “Subtenant’s
CL Cost Share” shall mean a fraction, expressed as a percentage, in which the
numerator is the tonnage of cooling capacity used by Subtenant, and the
denominator is the tonnage of cooling capacity used by Subtenant plus the
tonnage of cooling capacity used by Sublandlord.

Article 9. Alterations.

(a) Subtenant shall have the right to make, cause to be made or allow to be made
any and all alterations and improvements (referred to, collectively, in this
Article 9 as the “Alterations”) in the Sublease Premises or any portion of the
Sublease Premises in accordance with, and subject to, the provisions of Article
7 of the Lease which are incorporated herein by reference pursuant to
Section 7(a) of this Sublease, subject to the consent of Landlord and
Sublandlord, which shall be granted or withheld in accordance with the
provisions of Article 7 of the Lease incorporated by reference in this Sublease.
Sublandlord’s consent shall not be required with respect to any Minor
Alterations (as hereinabove defined) proposed to be made by Subtenant.
Notwithstanding any provision of this Sublease to the contrary, Subtenant may
make Alterations which, pursuant to the provisions of Article 7 of the Lease may
be performed without Landlord’s consent, without the consent of Landlord or
Sublandlord.

(b) Subtenant shall not be required to remove any Alterations which are either
(i) installed in the Sublease Premises upon the Commencement Date or (ii) which
constitute Staircase Work. Subject to the terms and conditions of the
Subordination, Non-Disturbance and Attornment Agreement, Subtenant shall not be
required to remove any Alterations made by Subtenant to the Sublease Premises at
the end of the Term unless (i) such Alterations consist of Alterations which are
unusual or extraordinary in nature when compared to office installations in
other first class office buildings (including, in order to avoid any doubt,
raised floors, computer rooms or similar installations), or (ii) such
Alterations (including, without limitation, any “Major Structural Alterations”,
as said term is defined in Section 7.4 of the Lease) are otherwise required to
be removed upon the expiration of the Term of the Lease pursuant to any
provision of the Lease incorporated by reference herein. Additionally, Subtenant
shall consult with Sublandlord as to the most appropriate manner in which to
undertake any Alteration that would require the covering of the stonework in the
elevator lobby so as to assure that any such Alterations are

 

16



--------------------------------------------------------------------------------

performed without any damage to said elevator lobby stonework. Notwithstanding
any provision of this Sublease to the contrary, if the Direct Lease shall be in
full force and effect on the expiration of the Term of this Sublease (in
contradistinction to the termination of this Sublease by Sublandlord as a result
of a default by Subtenant under this Sublease), neither Sublandlord nor
Subtenant shall be required to remove and/or restore any Alterations which
Sublandlord or Subtenant would otherwise be required to remove and restore
hereunder and under the Lease.

(c) In the event that Subtenant shall make any Alterations in or to the Sublease
Premises, Subtenant shall secure and maintain all alterations insurance
coverages required by the Lease (including, without limitation, any insurance
requirements set forth in Section 7.1 of the Lease).

(d) Subtenant shall comply with all provisions of the Lease applicable to the
performance of Alterations in the Premises (including, without limitation,
Article 7 thereof) and all conditions to the performance of such Alterations
which are set forth in the Lease shall be satisfied by Tenant. If Sublandlord or
Landlord consents, inspects, supervises, recommends or designates any
architects, engineers, contractors, subcontractors or suppliers (as and to the
extent permitted by the Lease), the same shall not be deemed a warranty as to
the adequacy of the design, workmanship or quality of materials, or compliance
of the Work with the plans and specifications or any Laws.

(e) Subtenant shall keep the Building and the Sublease Premises free from any
mechanic’s, materialmens’, architects’, engineers’ or similar liens or
encumbrances arising in connection with any Alterations, provided, that such
liens may remain during the period that Subtenant is contesting same to the
extent Subtenant bonds such liens. Any such lien or encumbrance that is filed of
record shall be discharged or bonded by Subtenant at its expense within thirty
(30) days after such filing (or any shorter period provided under the applicable
provisions of the Lease), by payment, filing of the bond required by law, or
otherwise. If Subtenant fails to comply with the foregoing, Sublandlord may pay
the amount (or any portion thereof) or take such other action as Sublandlord
deems necessary to remove such claim, lien or encumbrance without being
responsible for investigating the validity thereof. The amount so paid and costs
incurred by Sublandlord shall be deemed Additional Rent under this Sublease
payable upon demand, without limitation as to other remedies available to
Sublandlord.

(f) Subtenant shall pay to Sublandlord (or reimburse Sublandlord for) all
reasonable out-of-pocket costs paid or incurred by Sublandlord or any affiliate
of Sublandlord in connection with the review of any mechanical, electrical,
plumbing, structural and life-safety plans and specifications for any
Alterations performed by Subtenant throughout the Term of this Sublease in the
Sublease Premises, provided that Subtenant shall not be required to pay fees or
charges incurred by Sublandlord for any review of such plans and specifications
if Landlord has also imposed such fees and either (x) Sublandlord’s consent is
not required hereunder or (y) Subtenant has retained the same consulting
engineer or architect retained by Landlord and such engineer or architect has
delivered an opinion to Sublandlord that such plans and specifications are
suitable for the Alterations proposed. Additionally, Subtenant shall pay any
fees and costs levied or imposed under the provisions of the Lease by Landlord
upon Sublandlord or Subtenant in connection with the performance of any
Alterations performed by Subtenant during the Term of this Sublease provided
that Subtenant shall not be required to pay fees or charges for any matter as to
which Landlord has imposed a corresponding fee or charge. Subtenant shall pay or
reimburse these costs within thirty (30) days after billed by Landlord or
Sublandlord, as the case may be. Sublandlord shall endeavor, whenever possible
to retain the same consulting engineer as Landlord in order to avoid the
duplication of review fees and charges so long as such engineer or architect is
prepared to render consulting services to Sublandlord on commercially
competitive terms, and so long as the conflict of interest posed by the dual
representation of Landlord and Sublandlord is not, in the particular case
involved, reasonably objectionable to Sublandlord.

(g) Subject to all applicable provisions of this Article 9, and provided
Landlord first grants its consent in writing, Subtenant shall have the right to
install additional louvers on the Westerly side of each floor of the Sublease
Premises in accordance with, and subject to, Section 41.15 of the Lease in order
to permit additional fresh outside air to be circulated in the Sublease
Premises. Subject to the provisions of Section 9(b) of this Sublease, Subtenant
agrees to remove and restore such louvers at its sole cost and expenses upon the
expiration or any earlier termination of this Sublease.

 

17



--------------------------------------------------------------------------------

Article 10. Insurance.

(a) Subtenant shall, at its sole cost and expense, obtain, maintain and keep in
force during the Term for the benefit of Sublandlord, Landlord and such other
parties as are named in the Lease all insurance coverages which are required to
be obtained by Sublandlord as the “Tenant” under Article 7 (with respect to
Alterations) and Articles 9 and 11 of the Lease, specifically including, without
limitation, all insurance coverages required under Section 11.7 (a) of the Lease
in the amounts set forth therein.

(b) Sublandlord, Landlord and such other parties as are required to be named
pursuant to the Lease, including, without limitation, Landlord’s managing agent
and any lessor or holder whose name and address shall have been previously
furnished to Subtenant, shall be named as additional insureds in said policies
and shall be protected against all risks and liability occasioned by an
occurrence insured against. Subtenant shall deliver to Sublandlord the policies
of insurance or certificates thereof, together with evidence of the payment of
premiums thereon, prior to the Commencement Date, and shall thereafter furnish
to Sublandlord, at least thirty (30) days prior to the expiration of any such
policies and any renewals thereof, a new policy or certificate in lieu thereof,
with evidence of the payment of premiums thereon.

(c) Subtenant shall pay all premiums and charges for all of said policies, and,
if Subtenant shall fail to make any payment when due or carry any such policy,
Landlord or Sublandlord may, but shall not be obligated to make such payment or
carry such policy, and the amount paid by Landlord or Sublandlord, with interest
thereon at the maximum legal rate of interest from the date of such payment or
the issuance of such policy, shall be repaid to Landlord or Sublandlord, as the
case may be, by Subtenant on demand; and all such amounts so repayable, together
with such interest, shall be deemed to constitute Additional Rent hereunder.
Payment by Landlord or Sublandlord of any such premium, or the carrying by
Landlord or Sublandlord of any such policy, shall not be deemed to waive or
release the default of Subtenant with respect thereto.

Article 11. Casualty.

(a) If the Sublease Premises or any part thereof shall be damaged or rendered
untenantable by fire or other casualty and this Sublease is not terminated by
Sublandlord or Subtenant pursuant to Section (b) hereof or by reason of a
termination of the Lease pursuant to the provisions thereof, then: (i) Fixed
Rent and Escalation Rent hereunder shall be abated for such periods, if any, in
respect of which Sublandlord receives corresponding abatements under the Lease
with respect to the Sublease Premises; and (ii) Subtenant shall proceed,
promptly and with reasonable diligence, to repair such damage to the Sublease
Premises, if any, as the “Tenant” under the Lease would otherwise have been
obligated to repair pursuant to Article 12 of the Lease. For the purposes of
this Sublease, Subtenant’s obligation to repair shall include the repair or
replacement of the personal property of Subtenant or of improvements to the
Sublease Premises made by the Subtenant, except to the extent that any such
repairs and restoration is required to be effected by Landlord in accordance
with the provisions of the Lease.

(b) Notwithstanding any incorporated provision of the Lease to the contrary, if
the Sublease Premises are substantially (i.e., 50% or more) or totally damaged
or destroyed by fire or other casualty, Subtenant shall have the right to
terminate this Sublease in accordance with Section 12.1 of the Lease as if the
Sublease Premises were the “demised premises” under such Section 12.1, provided
that all conditions precedent to such termination as set forth in Section 12.1
have been satisfied. If the Lease is terminated pursuant to Article 12 thereof,
this Sublease shall terminate on the same date. Sublandlord shall give Subtenant
prompt notice of any election by Sublandlord to terminate the Lease.

(c) Sublandlord shall not be liable for any inconvenience or annoyance to
Subtenant or injury to the business of Subtenant resulting in any way from any
such damage by fire or other casualty or the repair thereof.

(d) This Article 11 shall be considered an express agreement governing any case
of damage to or destruction of the Building or any part thereof by fire or other
casualty; and Section 227 of the Real Property Law of the State of New York, and
any other law of like import now or hereafter enacted, shall have no application
to this Sublease.

 

18



--------------------------------------------------------------------------------

(e) Sublandlord and Subtenant each agree to use diligent efforts to cooperate
with each other and with their respective insurers (and with Landlord and its
insurers) in order to facilitate the collection of all insurance proceeds
(including, without limitation, rent insurance proceeds) applicable to damage
and destruction of the Building or the Sublease Premises by fire or other
casualty.

Article 12. Condemnation.

(a) If the Lease is terminated as a result of any temporary or permanent taking
of all or any portion of the Building, the Premises or the Sublease Premises by
condemnation, this Sublease shall likewise terminate and Fixed Rent and
Escalation Rent hereunder shall be apportioned as of the date of such
termination.

(b) In the event of any condemnation of all or any part of the Building, the
Premises or the Sublease Premises, Landlord and/or Sublandlord shall be entitled
to receive the entire compensation or award for any such condemnation
notwithstanding any incorporated provision of the Lease to the contrary.
Subtenant shall have no claim against either Landlord, Sublandlord or the
condemning authority for the value of any unexpired portion of the Term or for
Subtenant’s subleasehold interest; and Subtenant hereby expressly assigns to
Landlord and/or Sublandlord all of its right, title and interest in and to any
such compensation or award, and also agrees to execute any and all further
documents that may be required in order to facilitate the collection thereof.
Nothing contained in this Section 12 (b) shall be deemed to prevent Subtenant
from making a separate claim in any condemnation proceeding for (i) any moving
expenses incurred by Subtenant or (ii) the value of any of Subtenant’s fixtures,
alterations, installations and improvements which do not become part of the
Building or the property of Landlord.

(c) If the temporary (as defined in Section 13.5 of the Lease) use or occupancy
of all or any part of the Sublease Premises shall be condemned for any public or
quasi-public use or purpose during the term, this Sublease and the Term shall be
and remain unaffected by such condemnation, Subtenant shall continue to be
responsible for all of its obligations hereunder (except to the extent prevented
from so doing by reason of such condemnation) and shall continue to pay all
Fixed Rent, Escalation Rent and Additional Rent in full. In the event of any
such condemnation, Subtenant the portion of the award referred to in
Section 13.5 of the Lease relating to the Sublease Premises.

Article 13. Assignment and Subleasing.

(a) Except as and to the extent provided in this Article 13 (and the
corresponding provisions of the Lease incorporated by reference in this
Sublease), Subtenant shall not, whether voluntarily, involuntarily, or by
operation of law or otherwise (i) assign or otherwise transfer this Sublease or
the term and estate hereby granted, (ii) sublet the Sublease Premises or any
part thereof, or allow the same to be used, occupied or utilized by anyone other
than Subtenant and a related company (as such term is defined in the Lease), or
(iii) mortgage, pledge, encumber or otherwise hypothecate this Sublease or the
Sublease Premises or any part thereof in any manner whatsoever.

(b) Provided that Subtenant is not in default beyond any applicable grace or
cure period under any of the terms, covenants and conditions of this Sublease,
Subtenant shall have the right to further sublet any portion of the Sublease
Premises or to assign its interest in this Sublease, subject to all of the
following terms and conditions:

(i) Subtenant shall have complied with the applicable provisions of the Lease
incorporated herein by reference and shall have obtained, prior to the effective
date of the proposed sublease or assignment, the consent of Landlord to such
sublease or assignment, to the extent required under the terms of the Lease and
Landlord shall not have previously elected to recapture such portion of the
Sublease Premises pursuant to Section 14.2 of the Lease;

 

19



--------------------------------------------------------------------------------

(ii) If the consent of Landlord is required pursuant to the terms of the Lease,
Subtenant shall have obtained the prior written consent of Sublandlord to the
proposed sublease or assignment, which consent shall not be unreasonably
withheld or delayed by Sublandlord, provided the following conditions are
satisfied:

(A) Subtenant shall have complied with, and be bound by, all sections of
Article 14 of the Lease which are incorporated herein by reference pursuant to
Section 7(a) of this Sublease (it being understood, in each case, that any
reference to a “subtenant” or “assignee” in those incorporated sections of
Article 14 of the Lease shall be deemed to refer to Subtenant’s proposed
subtenant or assignee); and

(B) Intentionally Omitted;

(C) there shall not be in the aggregate more than four (4) subtenants or
occupants (including Subtenant) of the Sublease Premises; and

(D) the term of the sublease shall expire no later than October 30, 2012; and

(E) Subtenant shall have agreed to pay any sums due pursuant to the provisions
of Section 14.9 of the Lease, as incorporated by reference herein.

(iii) Any attempted assignment or subletting made contrary to the provisions of
this Article 13 and shall be null and void. No consent by Sublandlord or
Landlord to any assignment or subletting shall in any manner be considered to
relieve Subtenant from obtaining Sublandlord’s and Landlord’s express written
consent to any further assignment or subletting, if required under this Sublease
or under the Lease, respectively.

Article 14. Representations.

(a) To induce Subtenant to enter into this Sublease Sublandlord hereby
represents, warrants and covenants to Subtenant that:

(i) The Lease is in effect and has not been terminated;

(ii) The Lease is scheduled to expire on October 31, 2012, unless earlier
terminated pursuant to its terms;

(iii) Sublandlord is a duly formed and validly existing corporation authorized
to do business in New York. This Sublease has been duly authorized, executed and
delivered by Sublandlord and constitutes the legal, valid and binding obligation
of Sublandlord.

(iv) The Lease annexed hereto as Exhibit “B” and made a part hereof is a true
and complete copy of the Lease, except as to certain intentionally omitted
provisions, which provisions are expressly made inapplicable to Subtenant and
the Sublease Premises.

(v) The Lease is in full force and effect and Sublandlord has not heretofore
assigned, mortgaged, pledged, encumbered or otherwise transferred any interest
in the Lease or sublet the Sublease Premises or any part thereof.

(vi) Sublandlord has received no notice from the Landlord of default by
Sublandlord under the Lease which remains uncured as of the date hereof, and no
claim adverse to or otherwise in derogation of Sublandlord’s quiet possession of
each and every portion of the Sublease Premises has been successfully asserted
or is now asserted by the Landlord or any person claiming by, through or under
Sublandlord or the Landlord.

(vii) To the best of Sublandlord’s knowledge, there are no Hazardous Materials
contained in or about the Sublease Premises. The term “Hazardous Material” for
purposes hereof shall include, but not be limited to: (i) any flammable,
explosive, toxic, radioactive, biological, corrosive or otherwise hazardous
chemical, substance, liquid, gas, device, form of energy, material or waste or
component thereof, (ii) petroleum-based products, diesel fuel, paints, solvents,
lead, radioactive materials, cyanide, biohazards, infectious or medical waste
and “sharps”, printing inks, acids, DDT, pesticides, ammonia compounds, and any
other items which now or subsequently are found to have an adverse effect on the
environment or the health and safety of persons or animals or the presence of
which require investigation or remediation under any Law or governmental policy,
(iii) asbestos and/or asbestos containing materials, and (iv) any item defined
as a “hazardous substance”, “hazardous material”, “hazardous waste”, “regulated
substance” or “toxic substance” under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. §9601, et seq.,
Hazardous

 

20



--------------------------------------------------------------------------------

Materials Transportation Act, 49 U.S.C. §1801, et seq., Resource Conservation
and Recovery Act of 1976, 42 U.S.C. §6901 et seq., Clean Water Act, 33 U.S.C.
§1251, et seq., Safe Drinking Water Act, 14 U.S.C. §300f, et seq., Toxic
Substances Control Act, 15 U.S.C. §2601, et seq., Atomic Energy Act of 1954, 42
U.S.C. §2014 et seq., and any similar federal, state or local Laws, and all
regulations, guidelines, directives and other requirements thereunder, all as
may be amended or supplemented from time to time.

(b) To induce Sublandlord to enter into this Sublease Subtenant hereby
represents, warrants and covenants to Sublandlord that:

(i) Subtenant is a duly formed and validly existing corporation with full power
and authority to enter into this Sublease and to perform its obligations
hereunder in accordance with its terms; and

(ii) this Sublease has been duly authorized by all necessary corporate action,
executed and delivered by Subtenant and constitutes the legal, valid and binding
obligation of Subtenant.

Article 15. Occupancy Tax.

If any commercial rent or occupancy tax shall be levied with regard to the
Sublease Premises, Subtenant shall pay the same either to the taxing authority,
or, if appropriate, to Sublandlord, as Additional Rent, not less than five
(5) days before the due date of each and every such tax payment. In the event
that any such tax payment shall be made by Subtenant to Sublandlord, Sublandlord
shall remit the amount of such payment to the taxing authority on Subtenant’s
behalf.

Article 16. Holding Over.

Subtenant hereby agrees that, except as otherwise provided in this Article 16,
upon the expiration or any earlier termination of this Sublease, Sublandlord
shall be entitled, without further notice to Subtenant, to immediate possession
of the Sublease Premises and to the execution of a warrant of eviction by any
Marshal of the City of New York; and Subtenant hereby waives service of any
notice of eviction or similar notice. Tenant additionally waives any right to
appeal from or contest the entry of any final judgment of possession, the
issuance of a warrant of eviction, or the execution on the warrant by a Marshal
of the City of New York. Additionally, and without limiting the foregoing,
Subtenant hereby specifically waives any and all rights to apply to any court
for any stay of the execution of the warrant of eviction or to seek any judicial
relief permitting Subtenant to remain in the Sublease Premises beyond the
expiration or any earlier termination of this Sublease. In furtherance of the
foregoing, Subtenant shall, at Subtenant’s expense and at Sublandlord’s
direction, enter into a summary holdover proceeding (the “Holdover Proceeding”)
and a stipulation (“Stipulation”) which shall provide for a judgment granting
possession of the Sublease Premises to Sublandlord and the immediate issuance of
a warrant of eviction (“Warrant of Eviction”) in favor of Sublandlord (which
Stipulation shall be filed with a court having jurisdiction over the subject
matter thereof and be “so ordered”) which shall be stayed until the earlier to
occur of (i) the Expiration Date, or (ii) any earlier date upon which this
Sublease shall terminate pursuant to the provisions of the Lease (including,
without limitation, the provisions of Paragraph 51 of the Lease). Subtenant
shall, to the extent required by Sublandlord, renew, restate or modify the
Holdover Proceeding, the Stipulation and the Warrant of Eviction from time to
time (but not more often than annually), in order to assure the enforceability
of said agreements, instruments and proceedings and to permit Sublandlord to
fully realize the benefits thereof.

The parties recognize and agree that the damage to Sublandlord resulting from
any failure by Subtenant to timely surrender possession of the Sublease Premises
as aforesaid will be substantial and will exceed the amount of the monthly
installments of the Fixed Rent payable hereunder and will be impossible to
accurately measure. Subtenant therefore agrees that if possession of the
Sublease Premises is not surrendered to Sublandlord on the Expiration Date or
sooner termination of the Term, in addition to any other right or remedy
Sublandlord may have hereunder or at law or in equity, Subtenant shall pay to
Sublandlord for each month and for each portion of any month during which
Subtenant holds over in the Sublease Premises after the Expiration Date or
sooner termination of this Sublease: (i) a sum equal to 150% of the aggregate of
the portion of the Fixed Rent and Escalation Rent which were payable hereunder
with respect

 

21



--------------------------------------------------------------------------------

to the last month of the Term, plus (ii) all costs, expenses, losses and damages
(including without limitation, consequential damages) for which Sublandlord may
be liable under the Lease as a result of Subtenant’s holding over in the
Sublease Premises. Nothing herein contained shall be deemed to permit Subtenant
to retain possession of the Sublease Premises after the Expiration Date or
sooner termination of this Sublease; and no acceptance by Sublandlord of
payments from Subtenant after the Expiration Date or sooner termination of the
Term shall be deemed to be other than on account of the amount to be paid by
Subtenant in accordance with the provisions of this Section, which provisions
shall survive the Expiration Date or sooner termination of this Sublease.
Notwithstanding any provision of this Article 18 to the contrary, if the Direct
Lease is in full force and effect on the Expiration Date, then Sublandlord shall
not be entitled to exercise any of the rights and remedies set forth in this
Article 16. This provision shall survive the Expiration Date or the sooner
termination of the Lease.

Article 17. Security Deposit.

(a) Concurrently with Subtenant’s execution of this Sublease, Subtenant shall
deliver to Sublandlord, as security for the full and faithful payment and
performance by Subtenant of all of its obligations under this Sublease, an
irrevocable and unconditional negotiable standby letter of credit (the “Letter
of Credit”), substantially in the form attached hereto as Exhibit “C” (or such
other form as may be reasonably acceptable to Sublandlord) and containing the
terms required herein, running in favor of Sublandlord and issued by Bank of
America N. A., or The Bank of New York or JP Morgan Chase N. A. or any other
solvent, nationally recognized bank reasonably satisfactory to Sublandlord and
having a long-term credit rating of at least “BBB” as rated by Standard & Poor’s
(or an equivalent rating from a comparable rating agency), under the supervision
of the Superintendent of Banks of the State of New York, or a national banking
association (the “Bank”) in the amount of Eight Hundred Eighty-Seven Thousand
Six Hundred Four and 00/100 ($887,604.00) Dollars (the “Letter of Credit
Amount”). The Letter of Credit shall (i) be “callable” at sight, irrevocable and
unconditional, (ii) be maintained in effect, through automatic renewals, for the
period from the Commencement Date and continuing until the date (the “LC
Expiration Date”) that is sixty (60) days after the expiration of the Term,
(iii) be fully assignable by Sublandlord, its successors and assigns,
(iv) permit partial draws and multiple presentations and drawings, (v) be
drawable in the City of New York or drawable via facsimile, and (vi) be
otherwise subject to the Uniform Customs and Practices for Documentary Credits
(1990-Rev) International Chamber of Commerce Publication #500 or the
International Standby Practices-ISP 98, International Chamber of Commerce
Publication #590. The Letter of Credit shall provide that it shall be deemed
automatically renewed, without amendment, for consecutive periods of one year
during the Term through the LC Expiration Date, unless the Bank sends a notice
(the “Non-Renewal Notice”) to Landlord not less than sixty (60) days prior to
the then-current expiration date of the Letter of Credit, stating that the Bank
has elected not to renew the Letter of Credit. Sublandlord shall have the right
to draw down an amount up to the face amount of the Letter of Credit if:
(i) Subtenant is in default in the payment of such amount to Sublandlord under
the terms and conditions of this Sublease after the giving of notice and the
expiration of the applicable cure period as provided in the Lease (as
incorporated by reference in this Sublease), (ii) Subtenant has filed a
voluntary petition under the U. S. Bankruptcy Code or any state bankruptcy code
or similar statute (collectively, “Bankruptcy Code”), or (iii) an involuntary
petition has been filed against Subtenant under the Bankruptcy Code which is not
dismissed in 90 days, or (iv) the Bank has given Sublandlord a Non-Renewal
Notice (in which event the proceeds of the Letter of Credit shall be held as
security for the performance of Subtenant’s obligations under this Sublease in
the same manner as the Letter of Credit, in a separate interest bearing account)
unless the Letter of Credit is replaced at least twenty (20) days prior to the
then current expiration date thereof.

(b) The Letter of Credit shall also provide that Sublandlord, its successors and
assigns, may, at any time and without notice to Subtenant and without first
obtaining Subtenant’s consent thereto, transfer (one or more times) all or any
portion of its interest in and to the Letter of Credit to another party, person
or entity. In the event of a transfer of Sublandlord’s interest in this
Sublease, Sublandlord shall transfer the Letter of Credit, in whole or in part
to the transferee and thereupon Sublandlord shall, without any further agreement
between the parties, be released by Subtenant from all liability therefor, and
it is agreed that the provisions hereof shall apply to every transfer or
assignment of the whole or any portion of said Letter of Credit to a new
sublandlord provided such new sublandlord shall have agreed to assume
Sublandlord’s obligations under this Sublease accruing from and after the date
of such transfer. In connection

 

22



--------------------------------------------------------------------------------

with any such transfer of the Letter of Credit by Sublandlord, Subtenant shall,
at Subtenant’s sole cost and expense, execute and submit to the Bank such
applications, documents and instruments as may be necessary to effectuate such
transfer, and Subtenant shall be responsible for paying the Bank’s transfer and
processing fees in connection therewith.

(c) If, as a result of any drawing by Sublandlord on the Letter of Credit, the
amount of the Letter of Credit shall be less than the Letter of Credit Amount,
Subtenant shall, within five (5) days thereafter, provide Sublandlord with
additional letter(s) of credit, or an amendment to the Letter of Credit in an
amount equal to the deficiency, and any such additional letter(s) of credit, or
amendments to the Letter of Credit, as applicable, shall comply with all of the
provisions of this Article 17; and if Subtenant fails to comply with the
foregoing the same shall constitute an incurable Default by Subtenant. Subtenant
further covenants and warrants that it will neither assign nor encumber the
Letter of Credit or any part thereof and that neither Sublandlord nor its
successors or assigns will be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance. Without limiting the generality
of the foregoing, if the Letter of Credit expires earlier than the LC Expiration
Date, Sublandlord will accept a renewal thereof (such renewal letter of credit
to be in effect and delivered to Sublandlord, as applicable, not later than
sixty (60) days prior to the expiration of the Letter of Credit), which shall be
irrevocable and automatically renewable as above provided through the LC
Expiration Date upon the same terms as the expiring Letter of Credit or such
other terms as may be acceptable to Sublandlord in its sole discretion. However,
if the Letter of Credit is not timely renewed, or if Subtenant fails to maintain
the Letter of Credit in the amount and in accordance with the terms set forth in
this Article 17, Sublandlord shall have the right to present the Letter of
Credit to the Bank in accordance with the terms of this Article 17, and the
proceeds of the Letter of Credit shall be held as security for the performance
of Subtenant’s obligations under this Sublease in the same manner as the Letter
of Credit, in a separate interest bearing account, and such proceeds may be
applied by Sublandlord against any Rent payable by Subtenant under this Sublease
that is not paid when due and/or to pay for all losses and damages that
Sublandlord has suffered or that Sublandlord reasonably estimates that it will
suffer as a result of any breach or default by Subtenant under this Sublease.
Any unused proceeds shall constitute the property of Sublandlord and need not be
segregated from Sublandlord’s other assets. Sublandlord agrees to pay to
Subtenant within thirty (30) days after the LC Expiration Date the amount of any
proceeds of the Letter of Credit received by Sublandlord and not applied in
accordance with the provisions of Section 17(a); provided, however, that if
prior to the LC Expiration Date a voluntary petition is filed by Subtenant, or
an involuntary petition is filed against Subtenant by any of Subtenant’s
creditors, under the Bankruptcy Code, then Sublandlord shall not be obligated to
make such payment in the amount of the unused Letter of Credit proceeds until
either all preference issues relating to payments under this Sublease have been
resolved in such bankruptcy or reorganization case or such bankruptcy or
reorganization case has been dismissed.

(d) Subtenant hereby acknowledges and agrees that Sublandlord is entering into
this Sublease in material reliance upon the ability of Sublandlord to draw upon
the Letter of Credit upon the occurrence of any breach or default on the part of
Subtenant under this Sublease. If Subtenant shall breach any provision of this
Sublease or otherwise be in default hereunder after the giving or required
notices, if any, and the expiration of applicable cure periods, if any,
Sublandlord may, but without obligation to do so, and without notice to
Subtenant, draw upon the Letter of Credit, in part or in whole, to cure any
breach or default of Subtenant and/or to compensate Sublandlord for any and all
damages of any kind or nature sustained or which Sublandlord reasonably
estimates that it will sustain resulting from Subtenant’s breach or default, as
provided in this Sublease or in the incorporated provisions of the Lease. The
use, application or retention of the Letter of Credit, or any portion thereof,
by Sublandlord shall not prevent Sublandlord from exercising any other right or
remedy provided by this Sublease or by any applicable law, it being intended
that Sublandlord shall not first be required to proceed against the Letter of
Credit, and shall not operate as a limitation on any recovery to which
Sublandlord may otherwise be entitled. Subtenant agrees not to interfere in any
way with payment to Sublandlord of the proceeds of the Letter of Credit, either
prior to or following a “draw” by Sublandlord of any portion of the Letter of
Credit, regardless of whether any dispute exists between Subtenant and
Sublandlord as to Sublandlord’s right to draw upon the Letter of Credit. No
condition or term of this Sublease shall be deemed to render the Letter of
Credit conditional or to justify the issuer of the Letter of Credit in failing
to honor a drawing upon such Letter of Credit in a timely manner. Subtenant
agrees and acknowledges that (i) the Letter of

 

23



--------------------------------------------------------------------------------

Credit constitutes a separate and independent contract between Sublandlord and
the Bank, (ii) Subtenant is not a third party beneficiary of such contract,
(iii) Subtenant has no property interest whatsoever in the Letter of Credit or
the proceeds thereof, and (iv) in the event Subtenant becomes a debtor under any
chapter of the Bankruptcy Code, neither Subtenant, any trustee, nor Subtenant’s
bankruptcy estate shall have any right to restrict or limit Sublandlord’s claim
and/or rights to the Letter of Credit and/or the proceeds thereof by application
of Section 502(b)(6) of the U. S. Bankruptcy Code or otherwise.

(e) Notwithstanding anything to the contrary contained herein, Subtenant
acknowledges that Subtenant is obligated to provide Sublandlord with a
Replacement Letter of Credit (as hereinafter defined) within fifteen (15) days
of notice from Sublandlord if any of the following events (each, a “Triggering
Event”) occurs: (1) the bank that issued the Letter of Credit then held by
Sublandlord is placed into receivership or conservatorship by the Federal
Deposit Insurance Corporation or any successor or similar federal or state
entity; (2) the bank that issued the Letter of Credit then held by Sublandlord
fails to meet the Minimum Rating Requirement (as hereinafter defined); or
(3) the net worth of the bank that issued the Letter of Credit then held by
Sublandlord is less than One Billion and 00/100 Dollars ($1,000,000,000.00).
Within thirty (30) days of Sublandlord’s notice to Subtenant of a Triggering
Event, Tenant shall replace the Letter of Credit with a $887,604.00 Letter of
Credit issued by an Eligible Issuer (as hereinafter defined) or other security
(the “Replacement Security”) acceptable to Sublandlord in its sole and absolute
discretion. If Subtenant fails to provide the Replacement Security as aforesaid,
then, notwithstanding anything in this lease to the contrary, (1) such failure
shall constitute a default under this Sublease for which there shall be no
notice or grace or cure periods being applicable thereto other than the
aforesaid thirty (30) day period and Sublandlord shall be entitled to exercise
any and all rights and remedies provided under this Sublease, and
(2) Sublandlord may immediately draw upon the Letter of Credit in whole or in
part, and the proceeds thereof shall be held or applied, as applicable, pursuant
to the terms of this Sublease. In this lease: (i) the term “Minimum Rating
Requirement” shall mean a long-term credit rating of at least “BBB” as rated by
Standard & Poor’s (or, if Standard & Poor’s hereafter ceases the publication of
ratings for banks, a long-term credit rating of a reputable rating agency as
reasonably designated by Sublandlord that most closely approximates a Standard &
Poor’s rating of “BBB” as of the date hereof); and (ii) the term “Eligible
Issuer” shall mean a bank that meets the criteria set forth in this
Section 17(e) for a bank which is the issuer of the original Letter of Credit.

Article 18. Broker.

Sublandlord and Subtenant warrant and represent to each other that they have
dealt with no brokers in connection with this transaction other than Jones Lang
LaSalle Americas, Inc. and CB Richard Ellis (collectively, the “Broker”) and
each hereby agrees to indemnify and hold the other harmless from all costs,
expenses (including reasonable attorneys’ fees and disbursements) and liability
arising from any breach of the foregoing representation. Sublandlord and
Subtenant shall indemnify and hold each other harmless from all costs, expenses
(including reasonable attorneys’ fees and disbursements) and liability arising
from any claim for any commissions or compensation by any broker employed by
Subtenant in connection with a further underletting of all or any portion of the
Sublease Premises. Sublandlord shall compensate Broker pursuant to a separate
agreement.

Article 19. Intentionally Omitted.

Article 20. Landlord’s Consent

This Sublease shall be conditioned upon the execution and delivery by Landlord
of an agreement in the form annexed hereto as Exhibit “E” pursuant to which
Landlord waives its right to recapture the Sublease Premises and consents to
this Sublease without charge of any kind (the “Landlord’s Consent”). Sublandlord
and Subtenant shall use commercially reasonable efforts to obtain the Landlord’s
Consent. If Landlord does not execute and deliver the Landlord’s Consent for any
reason whatsoever within thirty (30) days after the date hereof, then Subtenant,
and, provided Sublandlord is in compliance with its obligations under this
Article 20, Sublandlord, may elect to cancel this Sublease by giving notice to
the other party after the expiration of said 30-day period, but prior to the
giving of the Landlord’s Consent. Subtenant acknowledges that Subtenant will be
required to execute and deliver such Landlord’s Consent as a condition precedent
to the execution thereof by Landlord. Subtenant and Sublandlord each

 

24



--------------------------------------------------------------------------------

agree to promptly execute and deliver to the other, the Landlord’s Consent. If
either party shall have given notice of cancellation to the other party in
accordance with the provisions of this Section, then: (i) Sublandlord shall not
be obligated to take any further action to obtain such Landlord’s Consent,
(ii) Sublandlord shall return to Subtenant the installment of Fixed Rent paid by
Subtenant, as well as the Letter of Credit deposited by Subtenant at the
execution of this Sublease, and (iii) this Sublease shall thereupon be deemed
null and void and of no further force and effect, and neither of the parties
hereto shall have any rights or claims against the other.

Article 21. Miscellaneous.

(a) All prior understandings and agreements between the parties in respect of
this Sublease as merged within this Sublease, which alone fully and completely
sets forth the understanding of the parties; and this Sublease may not changed
or terminated orally or in any manner other than by an agreement in writing and
signed by the party against whom enforcement of the change or termination as
sought.

(b) Any notice or demand which either party may or must give to the other
hereunder shall be in writing and delivered personally or sent by registered or
certified mail, return receipt requested, addressed as follows:

If to the Subtenant:

Prior to the Commencement Date:

MF Global Inc.

717 Fifth Avenue

New York, NY 10022

Attention: Global Head of Real Estate

With a copy to :

MF Global Holdings Ltd.

717 Fifth Avenue

New York, NY 10022

Attention: General Counsel

Following the Commencement Date

MF Global Inc.

55 East 52nd Street

New York, New York 10055

Attention: General Counsel

With a copy to :

MF Global Holdings Ltd.

55 East 52nd Street

New York, New York 10055

Attention: Global Head of Real Estate

If to the Sublandlord:

Swiss Re Financial Services Corporation

55 East 52nd Street

New York, NY 10055

Attn: Mr. Kevin O’Donnell

with a copy to:

Thompson Hine LLP

335 Madison Avenue (12th Floor)

New York, NY 10017

Attn: Mario J. Suarez, Esq.

 

25



--------------------------------------------------------------------------------

Either party, may, by notice in writing, direct that future notices or demands
be sent to a different address. Whenever in the Lease a time is specified for
the giving of any notice or the making of any demand by the Subtenant
thereunder, such time is hereby changed (for the purpose of this Sublease only)
by adding two (2) business days thereto, and whenever in the Lease a time is
specified for the giving of any notice or the making of any demand by the
Sublandlord thereunder, such time is hereby changed (for the purpose of this
Sublease only) by subtracting two (2) business days therefrom. Whenever in the
Lease a time is specified within which the Subtenant thereunder must give notice
or make a demand following an event, or within which the Subtenant must respond
to any notice, request or demand previously given or made by the Sublandlord
thereunder, or to comply with any obligation on the Subtenant’s part thereunder,
such time is hereby changed (for the purpose of this Sublease only) by
subtracting two (2) business days therefrom. Wherever in the Lease a time is
specified within which the Sublandlord thereunder must give notice or make a
demand following an event, or within which the Sublandlord must respond to any
notice, request or demand previously given or made by the Subtenant thereunder,
such time is hereby changed (for the purpose of this Sublease only) by adding
two (2) business days thereto. It is the purpose and intent of the foregoing
provisions to provide the Sublandlord under this Sublease with time within which
to transmit to the Landlord any notices or demands received from the Subtenant
under this Sublease, and to transmit to the Subtenant any notices or demands
received from the Landlord. Notwithstanding the foregoing, any notices required
to be delivered by either the Sublandlord or the Subtenant under the terms of
this Sublease which are not notices to or from the Landlord under the Lease
shall be given in the manner, and the times, provided in this Sublease (or in
the Lease) without reference to the addition or subtraction of days as provided
in this subsection.

(c) Subtenant shall be permitted to install an identification sign at the
elevator lobby on each of the floors of the Sublease Premises, subject however
to compliance with all provisions of the Lease, and subject further to the
consent of the Landlord under the Lease. Sublandlord hereby grants to Subtenant
the right to utilize Subtenant’s Share of the listings on the Building lobby
directory to which Sublandlord is entitled under the Lease.

(d) If Subtenant shall at any time fail to make any payment or perform any other
obligation of Subtenant hereunder, then Sublandlord shall have the right, but
not the obligation, after the lesser of five (5) days’ notice to Subtenant or
the time within which Landlord may act on Sublandlord’s behalf under the Lease,
or without notice to Subtenant in the case of any emergency, and without waiving
or releasing Subtenant from any obligations of Subtenant hereunder, to make such
payment or perform such other obligation of Subtenant in such manner and to such
extent as Sublandlord shall deem necessary, and in exercising any such right, to
pay any incidental costs and expenses, employ attorneys and other professionals,
and incur and pay reasonable attorneys’ fees and charges (through all appeals)
and other costs reasonably required in connection therewith. Subtenant shall pay
to Sublandlord upon demand all sums so paid by Sublandlord and all incidental
costs and expenses of Sublandlord in connection therewith, together with
interest thereon at the Prime Rate (as such term is defined in the Lease), or
the then maximum lawful interest rate, whichever shall be less, from the date of
the making of any such expenditures.

(e) The parties hereto hereby waive all right to trial by jury in any summary
action or other action, proceeding or counterclaim arising out of or in any way
connected with this Sublease, the relationship of Sublandlord and Subtenant, the
Sublease Premises and the use and occupancy thereof, and any claim of injury or
damages. Subtenant also hereby waives all right to assert or interpose a
non-mandatory counterclaim in any summary proceeding or other action or
proceeding to recover or obtain possession of the Sublease Premises.

(f) The covenants and agreements herein contained shall bind and inure to the
benefit of Sublandlord and Subtenant, and their respective permitted successors
and assigns. The term “Sublandlord” as used in this Sublease means only the
tenant under the Lease, at the time in question, so that if Sublandlord’s
interest in the Lease is assigned, Sublandlord shall be, upon the assumption by
the assignee of Sublandlord’s obligations hereunder, released and discharged
from all covenants, conditions and agreements of Sublandlord hereunder accruing
with respect to the Lease from and after the date of such assignment, but such
covenants, conditions and agreements shall be binding on the assignee until
thereafter assigned.

 

26



--------------------------------------------------------------------------------

(g) The Article and Section headings appearing herein are for purposes of
convenience only and are not deemed to be part of this Sublease.

(h) In the event that any provisions of this Sublease shall be held to be
invalid or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions of this Sublease shall be unaffected
thereby.

(i) This Sublease shall be governed by, and construed in accordance with, the
internal laws of the State of New York.

(j) None of the affiliates, members, shareholders, and partners of Sublandlord
or Subtenant, the members and partners of such members, the shareholders of such
members or partners, or the trustees, officers, directors, employees, agents and
security holders of each of the foregoing, shall have any liability for any
obligations under this Sublease, and the individual assets of any of the
foregoing shall not be subject to any claims of any person relating to such
obligations, all of which obligations shall be recovered solely from Sublandlord
or Subtenant, as applicable.

(k) Notwithstanding any provision in the incorporated Lease or this Sublease to
the contrary, Subtenant shall not have the option to renew the term of this
Sublease beyond October 30, 2012, the scheduled Expiration Date of this
Sublease.

[THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunto set their respective
signatures as of the day and date first above written.

 

WITNESS:     SUBLANDLORD:       SWISS RE FINANCIAL SERVICES CORPORATION By:  

 

    By:  

 

  Name:       Name:         Title: WITNESS:     SUBTENANT:       MF GLOBAL INC.
By:  

 

    By:  

 

  Name:       Name:         Title:

 



--------------------------------------------------------------------------------

EXHIBIT A

THE SUBLEASE PREMISES

LOGO [g61662ex10_41pg030.jpg]



--------------------------------------------------------------------------------

LOGO [g61662ex10_41pg031.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

THE LEASE

(The Lease attached hereto has been redacted to omit certain terms and
conditions.)



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF LETTER OF CREDIT

 

  

 

     

 

     

 

     

 

      Contact Phones:   

 

  

IRREVOCABLE LETTER OF CREDIT

 

                    , 20         Our irrevocable standby Letter of Credit:      
No.                                                                    
                                      Beneficiary:      

 

    Applicant:

 

   

 

 

   

 

Attention:  

 

   

 

      Attention:                         
                                                                            
Amount: Exactly USD $  

 

      (                                                                     
                          Dollars)       Final Date of Expiration:  

We (the “Bank”) hereby issue our irrevocable standby Letter of Credit
No.                      in Beneficiary’s favor for the account of the
above-referenced Applicant, in the aggregate amount of exactly USD
$                    .

This Letter of Credit is available with us at our above office by presentation
of your draft drawn on us at sight bearing the clause: “Drawn
under                      [INSERT NAME OF BANK] Letter of Credit
No.                     ” and accompanied by the original of this Letter of
Credit. Such sight draft may be signed by Beneficiary or Beneficiary’s managing
agent.

Special conditions:

Partial draws, as well as multiple presentations and drawings, under this Letter
of Credit are permitted. Notwithstanding anything to the contrary contained
herein, this Letter of Credit shall expire permanently without renewal on
                    [INSERT DATE WHICH IS SIXTY (60) DAYS AFTER LEASE EXPIRATION
DATE].

This Letter of Credit shall be automatically extended for an additional period
of one (1) year, without amendment, from the present or each future expiration
date but in any event not beyond                     [INSERT DATE WHICH IS SIXTY
(60) DAYS AFTER LEASE EXPIRATION DATE] which shall be the final expiration date
of this Letter of Credit, unless, at least sixty (60) days prior to the then
current expiration date, we notify you by registered mail/overnight courier
service at the above address that this Letter of Credit will not be extended
beyond the current expiration date.

We hereby agree with you that all drafts drawn under and in compliance with the
terms of this Letter of Credit will be duly honored upon presentation to us on
or before the expiration date of this Letter of Credit, regardless of whether
Applicant disputes such presentation.

THIS LETTER OF CREDIT IS TRANSFERABLE IN ITS ENTIRETY (BUT NOT IN PART) AND MAY
BE SUCCESSIVELY TRANSFERRED. WE SHALL NOT RECOGNIZE ANY TRANSFER OF THIS LETTER
OF CREDIT UNTIL THIS ORIGINAL LETTER OF



--------------------------------------------------------------------------------

CREDIT TOGETHER WITH ANY AMENDMENTS AND A SIGNED AND COMPLETED TRANSFER FORM,
ATTACHED HERETO, IS RECEIVED BY US. OUR CHARGES TO TRANSFER THIS LETTER OF
CREDIT SHALL BE BORN BY THE APPLICANT. THE CORRECTNESS OF THE SIGNATURE AND
TITLE OF THE PERSON SIGNING THE TRANSFER FORMS MUST BE VERIFIED BY YOUR BANK. IN
CASE OF ANY TRANSFER UNDER THIS LETTER OF CREDIT, THE DRAFT AND ANY REQUIRED
STATEMENT MUST BE EXECUTED BY THE TRANSFEREE. THIS LETTER OF CREDIT MAY NOT BE
TRANSFERRED TO ANY PERSON WITH WHICH U.S. PERSONS ARE PROHIBITED FROM DOING
BUSINESS UNDER U.S. FOREIGN ASSETS CONTROL REGULATIONS OR OTHER APPLICABLE U.S.
LAWS AND REGULATIONS.

Except so far as otherwise expressly stated, this documentary credit is subject
to the Uniform Customs and Practice for Documentary Credits, 1993 Revision,
International Chamber Of Commerce Publication No. 500.

 

 

By:  

 

  Authorized signature

Please direct any correspondence including drawing or inquiry quoting our
reference number to the above referenced address.



--------------------------------------------------------------------------------

TO:

[NAME AND ADDRESS OF BANK]

ATTENTION:    STANDBY LETTER OF CREDIT DEPARTMENT    RE: LETTER OF CREDIT NO.
                        ISSUED BY:

GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

 

NAME OF TRANSFEREE

 

 

ADDRESS                             

 

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT IN ITS ENTIRETY.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE AND THE TRANSFEREE SHALL HAVE THE SOLE
RIGHTS AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE HEREOF, AND FORWARD IT DIRECT TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

SINCERELY,

 

NAME OF BENEFICIARY

 

AUTHORIZED NAME & TITLE

 

AUTHORIZED SIGNATURE

 

TELEPHONE NUMBER

THE ABOVE SIGNATURE, WITH TITLE AS STATED, CONFORMS WITH THAT ON FILE WITH US
AND IS AUTHORIZED FOR EXECUTION OF SUCH INSTRUMENTS,

 

NAME & ADDRESS OF BANK  

 

 

AUTHORIZED NAME & TITLE  

 

AUTHORIZED SIGNATURE  

 

TELEPHONE NO.  

 

THIS FORM MUST BE EXECUTED IN DUPLICATE.



--------------------------------------------------------------------------------

EXHIBIT D

THE FF & E

Swiss Re, 55 East 52nd Street

39th & 40th Floor FF&E Inventory

Screens

39th Floor

1 - Hitachi 40” Plasma

13 - Samsung 40” LED Sync Master 400 PX Monitors 40th Floor

11 - Samsung 40” Sync Master 400 PX Monitors

Pantry

39th Floor

1 - microwave oven

1 - dishwasher

3 - ice machines

4 - refrigerators, under counter style

1 - tall refrigerator, free standing

40th Floor

1 - microwave oven

1 - tall refrigerator, free standing

2 - refrigerators, under counter

1 - dishwasher

1 - ice machine

Filing Cabinets

39th Floor

3 - 5 high 28”w x 11”d

2 - 4 high 34”w x12”d

20 - 3 high 28”w x 12”d

65 - 2 high 34”w x 12”d, includes 8 fire king cabinets

40th Floor

60 - 4 high 28”w x 12”d

4 - 4 high 39”w x 13”d, Haller brand

11 - 2 high 28”w x 12”d

2 - storage closets w 4 adjustable shelves 34”w x 15”d, in room 4045

2 - 6 shelve open units 29”w x 13”d

1 - 6 schelve open unit 42”w x 12”d

1 - 6 shelve open unit 44”w x 12”d

Chairs

39th Floor

3 - Vitra

1 - Aeron, new

7 - Aeron old

146 - Knoll Life



--------------------------------------------------------------------------------

59 - silver arms with wheels, in conference rooms

40th Floor

6 - Vitra

10 - Aeron, new

41 - Aeron, old

10 - Knoll Life

4 - padded grey desk

23 - assorted black leather

39th floor Offices, Conference & File Rooms

20 - unifor 31.5” 2 high lateral file

2 - Unifor pedastal

15 - Knoll Life chairs

51 - Vitra guest chairs

2 - unknown leather guest chairs

2 - Hon pedastal

2 - portable easels with whiteboard

2 - Meridan 30” 5 high files w/Overhead storage bins

20 - Meridan 36” 5 high files w/Overhead storage bins

10 - Unifor credenzas

8 - Double sided overhead cabinets

39th Floor Workstations

154 - trading stations with 1 3 draw ped each

45 - trading stations with 1 2 high 30” file

40th Floor Workstations

40 - 6’ x 6’ cubes with 1 Meridian 3 draw 26”h x 18”d ped; 1 Meridian 2 draw
27”h x 20”d file cabinet and 2 35.5” overhead cabinets

12 - 6’ x 6’ cubes with low walls with 1 Meridian 3 draw 26”h x 18”d ped and 1
Meridian 2 draw 27”h x 20”d file cabinet.

104 - Trading stations

106 - Peds

1- Tella workstation with 3 overhead cabinets, 2 30”w 2 draw x 29”h file
cabinets and 1 66”w x 29”h x 12”d book case

40th Floor Offices - 20 Tella

30”w 2 draw x 29”h file cabinets, 1 24”w x 29”h file cabinets

3 - Double offices with 5 overhead cabinets, 2 15”w

2 draw 29”h file cabinets, and 2 15”w 3 draw x 29”h peds

All offices have 2 visitors chairs

12 offices have 36” round meeting tables with 2 chairs

3 offices have 1 66”w x 29”h x 12”d book cases



--------------------------------------------------------------------------------

EXHIBIT E

SUBLANDLORD’S WORK

1. Enclose the internal staircase connecting the 39th and 40th floors of the
Sublease Premises on the fortieth (40th) floor with sheetrock in accordance with
the drawing attached hereto as Exhibit E (the “Staircase Work”).

2. Deliver an ACP-5 Certificate with respect to the Sublease Premises.

3. Perform the following work to the supplemental heating ventilation and
air-conditioning units as reasonable required in Sublandlord’s reasonable
discretion: replace belts, lubricate bearings, clean and brush the inside of the
coils, rebalance and update controls and control devices, replace refrigerant
charge and filters and otherwise deliver all supplemental heating ventilation
and air-conditioning units in working order.

4. Provide not less than two (2) connection points per floor so that Subtenant
may tie into the Building’s Class E system.



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LANDLORD’S CONSENT



--------------------------------------------------------------------------------

EXHIBIT F

40TH FLOOR MECHANICAL ROOM LOCATION

LOGO [g61662ex10_41pg040.jpg]